 



Exhibit 10.2
EXECUTION COPY
 
LETTER OF CREDIT FACILITY AGREEMENT
dated as of August 3, 2006
among
BRISTOW GROUP INC.
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Syndication Agent and as Issuing Bank
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agent
and
SUNTRUST BANK
as Administrative Agent
 
SUNTRUST CAPITAL MARKETS, INC.,
as Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS; CONSTRUCTION     1  
 
            ARTICLE I DEFINITIONS; CONSTRUCTION     1  
Section 1.1.
  Definitions     1  
Section 1.2.
  Accounting Terms and Determination     24  
Section 1.3.
  Terms Generally     24  
 
            ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS     25  
 
            ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS     25  
Section 2.1.
  General Description of Facilities     25  
Section 2.2.
  Optional Reduction and Termination of LC Commitments     25  
Section 2.3.
  Mandatory Prepayments     25  
Section 2.4.
  Fees     26  
Section 2.5.
  Computation of Interest and Fees     26  
Section 2.6.
  Illegality     27  
Section 2.7.
  Increased Costs     27  
Section 2.8.
  Taxes     28  
Section 2.9.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     30  
Section 2.10.
  Letters of Credit     31  
Section 2.11.
  Mitigation of Obligations     36  
Section 2.12.
  Replacement of Lenders     36  
Section 2.13.
  Alternate Currency Provisions     37  
Section 2.14.
  European Economic and Monetary Union     39  
Section 2.15.
  Release of Collateral     41  
 
            ARTICLE III CONDITIONS PRECEDENT TO EFFECTIVENESS     41  
 
            ARTICLE III CONDITIONS PRECEDENT TO EFFECTIVENESS     41  
Section 3.1.
  Conditions To Effectiveness     41  
Section 3.2.
  Each Issuance of Letters of Credit     44  
Section 3.3.
  Delivery of Documents     44  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     45  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     45  
Section 4.1.
  Existence; Power     45  
Section 4.2.
  Organizational Power; Authorization     45  
Section 4.3.
  Governmental Approvals; No Conflicts     45  
Section 4.4.
  Financial Statements     45  
Section 4.5.
  Litigation and Environmental Matters     46  
Section 4.6.
  Compliance with Laws and Agreements     46  
Section 4.7.
  Investment Company Act, Etc.     46  
Section 4.8.
  Taxes; Fees     46  

 



--------------------------------------------------------------------------------



 



                      Page  
Section 4.9.
  Margin Regulations     46  
Section 4.10.
  ERISA     47  
Section 4.11.
  Ownership of Property     47  
Section 4.12.
  Disclosure     47  
Section 4.13.
  Labor Relations     48  
Section 4.14.
  Subsidiaries     48  
Section 4.15.
  Insolvency     48  
Section 4.16.
  OFAC     48  
Section 4.17.
  Compliance with Patriot Act and Other Laws     48  
Section 4.18.
  Security Documents     49  
Section 4.19.
  Existing Indebtedness     49  
 
            ARTICLE V AFFIRMATIVE COVENANTS     49  
 
            ARTICLE V AFFIRMATIVE COVENANTS     49  
Section 5.1.
  Financial Statements and Other Information     49  
Section 5.2.
  Notices of Material Events     51  
Section 5.3.
  Existence; Conduct of Business     51  
Section 5.4.
  Compliance with Laws, Etc.     51  
Section 5.5.
  Payment of Obligations     51  
Section 5.6.
  Books and Records     52  
Section 5.7.
  Visitation, Inspection, Etc.     52  
Section 5.8.
  Maintenance of Properties; Insurance     52  
Section 5.9.
  Use of Letters of Credit     52  
Section 5.10.
  [Intentionally Omitted]     53  
Section 5.11.
  Additional Subsidiaries     53  
Section 5.12.
  Further Assurances     54  
Section 5.13.
  Post Closing Covenant     54  
 
            ARTICLE VI FINANCIAL COVENANTS     55  
 
            ARTICLE VI FINANCIAL COVENANTS     55  
Section 6.1.
  Leverage Ratio     55  
Section 6.2.
  Interest Coverage Ratio     55  
Section 6.3.
  Consolidated Net Worth     55  
Section 6.4.
  Collateral Asset Value     55  
 
            ARTICLE VII NEGATIVE COVENANTS     56  
 
            ARTICLE VII NEGATIVE COVENANTS     56  
Section 7.1.
  Indebtedness.     56  
Section 7.2.
  Negative Pledge     57  
Section 7.3.
  Fundamental Changes     57  
Section 7.4.
  Loans and Other Investments, Etc.     57  
Section 7.5.
  Restricted Payments     58  
Section 7.6.
  Sale of Assets     58  
Section 7.7.
  Transactions with Affiliates     59  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 7.8.
  Restrictive Agreements     59  
Section 7.9.
  Hedging Transactions     59  
Section 7.10.
  Amendment to Material Documents     60  
Section 7.11.
  Accounting Changes     60  
 
            ARTICLE VIII EVENTS OF DEFAULT     60  
 
            ARTICLE VIII EVENTS OF DEFAULT     60  
Section 8.1.
  Events of Default     60  
Section 8.2.
  Application of Proceeds from Collateral     62  
 
            ARTICLE IX THE ADMINISTRATIVE AGENT     62  
 
            ARTICLE IX THE ADMINISTRATIVE AGENT     62  
Section 9.1.
  Appointment of Administrative Agent     62  
Section 9.2.
  Nature of Duties of Administrative Agent     63  
Section 9.3.
  Lack of Reliance on the Administrative Agent     64  
Section 9.4.
  Certain Rights of the Administrative Agent     64  
Section 9.5.
  Reliance by Administrative Agent     64  
Section 9.6.
  The Administrative Agent in its Individual Capacity     64  
Section 9.7.
  Successor Administrative Agent     65  
Section 9.8.
  Authorization to Execute other Loan Documents     65  
Section 9.9.
  Documentation Agent; Syndication Agent.     65  
 
            ARTICLE X MISCELLANEOUS     66  
 
            ARTICLE X MISCELLANEOUS     66  
Section 10.1.
  Notices     66  
Section 10.2.
  Waiver; Amendments     68  
Section 10.3.
  Expenses; Indemnification     69  
Section 10.4.
  Successors and Assigns     71  
Section 10.5.
  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS     75  
Section 10.6.
  WAIVER OF JURY TRIAL     76  
Section 10.7.
  Right of Setoff     76  
Section 10.8.
  Counterparts; Integration     76  
Section 10.9.
  Survival     76  
Section 10.10.
  Severability     77  
Section 10.11.
  Confidentiality     77  
Section 10.12.
  Interest Rate Limitation     77  
Section 10.12.
  Interest Rate Limitation TC     78  
Section 10.13.
  Waiver of Effect of Corporate Seal     78  
Section 10.14.
  Patriot Act     78  
Section 10.15.
  Officer’s Certificates     78  
Section 10.16.
  Effect of Inclusion of Exceptions     78  

iii



--------------------------------------------------------------------------------



 



Schedules

         
Schedule I
  -   Applicable Margin
Schedule II
  -   LC Commitment Amounts
Schedule 2.10
  -   Existing Letters of Credit
Schedule 4.14
  -   Subsidiaries
Schedule 7.1
  -   Existing Indebtedness
Schedule 7.2
  -   Existing Liens
Schedule 7.4
  -   Existing Investments

Exhibits

         
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit 5.1(c)
  -   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



LETTER OF CREDIT FACILITY AGREEMENT
          THIS LETTER OF CREDIT FACILITY AGREEMENT (this “Agreement”) is made
and entered into as of August 3, 2006, by and among BRISTOW GROUP INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”),
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
issuing bank (the “Original Issuing Bank”) and as Syndication Agent (the
“Syndication Agent”), each other issuing bank hereunder and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Documentation Agent (the “Documentation Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders establish in its
favor a letter of credit facility in the aggregate principal amount of U.S.
$25,000,000, pursuant to which letters of credit would be issued for the account
of, the Borrower;
          WHEREAS, the Borrower has further requested that a portion of such
letters of credit be made available for funding and issuance in certain
currencies other than U.S. dollars in an aggregate principal amount up to the
Dollar Equivalent of $25,000,000;
          WHEREAS, the Borrower has entered into that certain Revolving Credit
Agreement dated as of the date hereof, by and among SunTrust Bank as
administrative agent, issuing bank, and swingline lender, and the Lenders (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); and
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders and the Issuing Bank, to the extent of their respective LC Commitments
as defined herein, are willing severally to establish the requested letter of
credit facility in favor of the Borrower;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
and the Issuing Bank agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1. Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
          “Accounts” shall mean, for any Person, all “accounts” as defined in
the Uniform Commercial Code, now or hereafter owned or acquired by such Person
or in which such Person now or hereafter has or acquires any rights and, in any
event, shall mean and include, without limitation, (a) all accounts receivable,
contract rights, book debts, notes, drafts and other obligations or indebtedness
owing to such Person arising from the sale or lease of goods or other

 



--------------------------------------------------------------------------------



 




property by it or the performance of services by it (including, without
limitation, any such obligation which might be characterized as an account,
contract right or general intangible under the Uniform Commercial Code in effect
in any jurisdiction), (b) all of such Person’s rights in, to and under all sales
orders for goods, services or other property, and all of such Person’s rights to
any goods, services or other property represented by any of the foregoing
(including returned or repossessed goods and unpaid sellers’ rights of
rescission, replevin, reclamation and rights to stoppage in transit), (c) all
monies due to or to become due to such Person under all contracts for the sale,
lease or exchange of goods or other property or the performance of services by
it (whether or not yet earned by performance on the part of such Person), and
(d) all collateral security and guarantees of any kind given to such Person with
respect to any of the foregoing.
          “Additional Permitted Investments” shall have the meaning given to
such term in Section 7.4(d).
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
          “Aggregate LC Commitment Amount” shall mean the aggregate principal
amount of the Aggregate LC Commitments from time to time. On the Closing Date,
the Aggregate LC Commitment Amount is the Dollar Equivalent of $25,000,000.
          “Aggregate LC Commitments” shall mean, collectively, all LC
Commitments of all Lenders at any time outstanding.
          “Agreement” shall have the meaning assigned to such term in the
opening paragraph hereof.
          “Alternate Currency” shall mean Euros, Pounds and any other freely
convertible, transferable foreign Currency readily available to all Lenders
through customizing sources.
          “Alternate Currency Letter of Credit” shall mean any letter of credit
issued in an Alternate Currency by the Issuing Bank for the account of the
Borrower pursuant to Section 2.10.

2



--------------------------------------------------------------------------------



 



          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office and such Lender’s Eurocurrency Lending Office.
          “Applicable Margin” shall mean, as of any date at such times as a debt
rating (either express or implied) by S&P or Moody’s (or in the event that both
cease the issuance of debt ratings generally, such other ratings agencies agreed
to by the Borrower and the Administrative Agent) in respect of the Borrower or
the Borrower’s non-credit enhanced senior unsecured long term debt, with respect
to all Letters of Credit outstanding on any date, the percentage per annum
determined by reference to the applicable rating category from time to time in
effect as set forth on Schedule I. If the ratings issued by S&P and Moody’s
differ (i) by one rating, the higher rating shall apply to determine the
Applicable Margin, (ii) by two ratings, the rating which falls between them
shall apply to determine the Applicable Margin, or (iii) by more than two
ratings, the rating immediately above the lower of the two ratings shall apply
to determine the Applicable Margin. The Borrower shall give written notice to
the Administrative Agent of any changes to such ratings, within three
(3) Business Days thereof, and any change to the Applicable Margin shall be
effective on the date of the relevant change. The rating in effect on any date
is that in effect at the close of business on such date. Notwithstanding the
foregoing, if the Borrower shall at any time fail to have in effect such a debt
rating on the Borrower or the Borrower’s non-credit enhanced senior unsecured
long term debt, the Borrower shall seek and obtain (if not already in effect),
within thirty (30) days after such debt rating first ceases to be in effect, a
corporate credit rating or a bank loan rating from Moody’s or S&P, or both, and
the Applicable Margin shall thereafter be based on such ratings in the same
manner as provided herein with respect to the Borrower or the Borrower’s
non-credit enhanced senior unsecured long term debt (with the Applicable Margin
in effect prior to the issuance of such corporate credit rating or bank loan
rating being the same as the Applicable Margin in effect at the time the rating
with respect to the Borrower or the Borrower’s non-credit enhanced senior
unsecured long term debt ceased to be in effect). If the rating system of
Moody’s or S&P shall change, or if either rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Lenders and the
Administrative Agent shall negotiate in good faith to amend Schedule I to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to any such change or cessation. If after a reasonable time the
parties cannot agree to a mutually acceptable amendment, the Applicable Margin
shall be determined by reference to Level VI.
          “Applicable Percentage” shall mean, as of any date, at such times as a
debt rating (either express or implied) by S&P or Moody’s (or in the event that
both cease the issuance of debt ratings generally, such other ratings agency
agreed to by the Borrower and the Administrative Agent) in respect of the
Borrower or the Borrower’s non-credit enhanced senior unsecured long term debt,
with respect to the commitment fee as of any date, the percentage per annum
determined by reference to the applicable rating category as set forth on
Schedule I. If the ratings issued by S&P and Moody’s differ (i) by one rating,
the higher rating shall apply to determine the Applicable Percentage, (ii) by
two ratings, the rating which falls between them shall apply to determine the
Applicable Percentage, or (iii) by more than two ratings, the rating immediately
above the lower of the two ratings shall apply to determine the Applicable
Percentage. The Borrower shall give written notice to the Administrative Agent
of any changes to such ratings, within three (3) Business Days thereof, and any
change to the Applicable

3



--------------------------------------------------------------------------------



 




Percentage shall be effective on the date of the relevant change. The rating in
effect on any date is that in effect at the close of business on such date.
Notwithstanding the foregoing, if the Borrower shall at any time fail to have in
effect such a debt rating on the Borrower or the Borrower’s non-credit enhanced
senior unsecured long term debt, the Borrower shall seek and obtain (if not
already in effect), within thirty (30) days after such debt rating first ceases
to be in effect, a corporate credit rating or a bank loan rating from Moody’s or
S&P, or both, and the Applicable Percentage shall thereafter be based on such
ratings in the same manner as provided herein with respect to the Borrower or
the Borrower’s non-credit enhanced senior unsecured long term debt (with the
Applicable Percentage in effect prior to the issuance of such corporate credit
rating or bank loan rating being the same as the Applicable Percentage in effect
at the time the rating with respect to the Borrower or the Borrower’s non-credit
enhanced senior unsecured long term debt ceased to be in effect). If the rating
system of Moody’s or S&P shall change, or if either rating agency shall cease to
be in the business of rating corporate debt obligations, the Borrower, the
Lenders and the Administrative Agent shall negotiate in good faith to amend
Schedule I to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Percentage shall be determined by reference to the
rating most recently in effect prior to any such change or cessation. If after a
reasonable time the parties cannot agree to a mutually acceptable amendment, the
Applicable Percentage shall be determined by reference to Level VI.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the LC Commitment Termination Date.
          “Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one half of one percent (0.50%) per annum.
The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
          “Borrower” shall have the meaning in the introductory paragraph
hereof.

4



--------------------------------------------------------------------------------



 



          “Business Day” means any day other than a Saturday or Sunday on which
banks are not authorized or required to close in Atlanta, Georgia or New York,
New York and, if the applicable Business Day relates to the issuance or payment
on a Letter of Credit (i) in an Alternate Currency payable in an amount other
than Euros, on which banks are dealing in Currency deposits, as applicable, in
the applicable interbank eurocurrency market in London, England, and in the
country of issue of such Currency of such Letter of Credit, and (ii) payable in
Euros, on which the TARGET payment system is open for the settlement of payments
in Euros.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean any capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 50% or more of the outstanding shares of the voting stock of the
Borrower, or (iii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(a) nominated by the current board of directors nor (b) appointed by directors
so nominated.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.7(b), by such Lender’s or the
Issuing Bank’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.

5



--------------------------------------------------------------------------------



 



          “Collateral” shall mean all tangible and intangible property, real and
personal, of any Loan Party that is the subject of a Lien granted pursuant to a
Loan Document to the Collateral Agent for the benefit of the Facilities Lenders
to secure the whole or any part of the Obligations or any Guarantee thereof and
the obligations under the Credit Agreement and any Guarantee thereof, and shall
include, without limitation, all casualty insurance proceeds and condemnation
awards with respect to any of the foregoing.
          “Collateral Agency Agreement” shall mean that certain Collateral
Agency Agreement, dated as of the Closing Date, among the Borrower, the
Collateral Agent, the Facilities Lenders and the Issuing Bank.
          “Collateral Agent” shall mean SunTrust Bank, in its capacity as
collateral agent for the Lenders, Administrative Agent, the Issuing Bank and the
Facilities Lenders.
          “Collateral Asset Value” shall mean, for the Borrower and the
Guarantors, for any period, determined on a consolidated basis in accordance
with GAAP, the sum of the book value of the Borrower’s and the Guarantors’
accounts receivable, inventory, equipment, deposit accounts, investment property
(other than the Capital Stock of any Subsidiary of the Borrower owned by the
Borrower or such Guarantor) and cash that are subject to a perfected first
priority lien (subject to Liens set forth in paragraphs (i), (iii), (v),
paragraphs (viii) through (xiii) and paragraph (xv) of the definition of
“Permitted Liens”) in favor of the Collateral Agent, as reflected on the most
recently delivered financial statements of the Borrower and its Subsidiaries
          “Compliance Certificate” shall mean a certificate from the chief
financial officer treasurer or controller of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
          “Consolidated Current Liabilities” shall mean, for the Borrower and
its Subsidiaries for any period the total liabilities (including tax and other
proper accruals) of the Borrower and its Subsidiaries on a consolidated basis at
such date which may properly be classified as current liabilities in accordance
with GAAP, after eliminating all current maturities of long-term Indebtedness.
          “Consolidated EBITDA” shall mean, for the Borrower and its
Subsidiaries for any period, and without duplication an amount equal to the sum
of (a) Consolidated Net Income for such period plus (b) to the extent deducted
in determining Consolidated Net Income for such period, (i) Consolidated
Interest Expense, (ii) income tax expense, (iii) depreciation and amortization
and (iv) without duplication, cash dividends received from unconsolidated
affiliates that are accounted for by the equity accounting method, but
excluding, in the case of the foregoing clauses (a) and (b), any net income or
net loss and expenses and charges of any SPVs, in all cases determined on a
consolidated basis in accordance with GAAP in each case for such period.
          “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, and without duplication, the sum of (i) total interest expense,
including without limitation the interest component of any payments in respect
of Capital Lease Obligations capitalized or expensed

6



--------------------------------------------------------------------------------



 




during such period (whether or not actually paid during such period) plus
(ii) the net amount payable (or minus the net amount receivable) with respect to
any interest rate Hedging Transactions during such period (whether or not
actually paid or received during such period) plus (iii) Consolidated Lease
Expense (whether or not actually paid during such period).
          “Consolidated Lease Expense” shall mean, for the Borrower and its
Subsidiaries for any period, the aggregate amount of rental expense payable by
such Persons on leases of real and personal property (excluding Capital Lease
Obligations) associated with Indebtedness determined on a consolidated basis in
accordance with GAAP for such period.
          “Consolidated Net Income” shall mean, for the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary or non-recurring gains or losses, (ii) any gains or losses
attributable to write-ups or write-downs of assets, (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) any unremitted earnings of any Subsidiary
that is subject to restrictions as to the payment of dividends or distributions
and (v) any income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary on the date that such Person’s assets are acquired by the Borrower or
any Subsidiary.
          “Consolidated Net Tangible Assets” of any Person shall mean, as of any
date, Consolidated Tangible Assets of such Person at such date, minus all
Consolidated Current Liabilities of such person at such date.
          “Consolidated Net Worth” shall mean, as of any date, the total
shareholders equity of the Borrower and its Subsidiaries that would be reflected
on the Borrower’s consolidated balance sheet as of such date prepared in
accordance with GAAP, after excluding (x) all amounts attributable to minority
interests, if any, in Subsidiaries, (y) accumulated other comprehensive income
or loss, and (z) the amount of any write-up or write-down in the book value of
any assets resulting from a revaluation thereof or any write-up or write-down in
excess of the cost of such assets acquired reflected on the consolidated balance
sheet of the Borrower as of such date prepared in accordance with GAAP.
          “Consolidated Tangible Assets” shall mean for the Borrower and its
Subsidiaries for any period, the consolidated assets of the Borrower and its
Subsidiaries (other than SPVs) at such date, minus the sum of (1) the net book
value of all assets that would be classified as intangible under GAAP
(including, without limitation, goodwill, organizational expenses, trademarks,
trade names, copyrights, patents, licenses and any rights in any thereof) and
(2) any prepaid expenses, deferred charges and unamortized debt discount and
expense, in each case as determined in accordance with GAAP.
          “Consolidated Total Assets” shall mean as of any date of
determination, the aggregate book value of the assets of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP as of
such date.

7



--------------------------------------------------------------------------------



 



          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
          “Contractual Currency” shall have the meaning given to such term in
Section 2.13.
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Control Account Agreements” shall mean each tri-party agreement by
and among a Loan Party, the Collateral Agent and a depository bank or securities
intermediary at which such Loan Party maintains any deposit accounts or
investment accounts in the United States, granting “control” over such deposit
accounts and investment accounts to the Collateral Agent in a manner that
perfects the Lien of the Collateral Agent under the UCC.
          “Copyright” shall have the meaning assigned to such term in the
Security Agreement.
          “Copyright Security Agreements” shall mean, collectively, the
Copyright Security Agreements executed in favor of the Collateral Agent, on
behalf of itself and the Facilities Lenders, by the Loan Parties owning
Copyrights or licenses of Copyrights.
          “Currency” shall mean Dollars or any Alternate Currency.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Rate” shall mean a rate interest equal to the Base Rate plus
the Applicable Margin plus an additional 2% per annum.
          “Designated Asset Sales” shall mean sales of inventory or equipment
which is worthless or obsolete or no longer necessary or useful to the proper
conduct of the Borrower’s or any of its Subsidiaries’ business, so long as the
aggregate consideration received in respect of all such sales made in any Fiscal
Year does not exceed $10,000,000.
          “Determination Date” shall mean:
     (a) in connection with any new Obligation relating to an Alternate Currency
Letter of Credit, the Business Day which is the date such credit is extended or
the date the Applicable Margin is set, as applicable; or
     (b) the date of any reduction of the LC Commitments pursuant to the terms
of Article II.
          “Disclosed Items” shall have the meaning given to such term in Section
3.1(b)(xviii).

8



--------------------------------------------------------------------------------



 



          “Disqualified Stock” shall mean any Capital Stock that (i) matures or
is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by Borrower or such
Subsidiary at the option of the holder thereof for Indebtedness or cash, in
whole or in part or (iii) is convertible or exchangeable at the option of the
holder thereof for Indebtedness, on or prior to, in the case of clause (i),
(ii) or (iii), the first anniversary of the LC Commitment Termination Date.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Dollar Equivalent” means, on any date of determination, (i) with
respect to any amount in Dollars, such amount, and (ii) with respect to any
amount in any Currency other than Dollars, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 2.13 using
the applicable Exchange Rate with respect to such Currency at the time in effect
under the provisions of such Section.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender (or an Affiliate of such Lender) specified as its
“Domestic Lending Office” in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
          “Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.
          “EMU” shall mean economic and monetary union as contemplated in the
Treaty on European Union.
          “EMU Legislation” shall mean legislative measures of the European
Union for the introduction of change over to or operation of a single or unified
European currency, as amended from time to time.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, or (iv) the
Release or threatened Release of any Hazardous Materials.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.

9



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Euro” means the lawful currency of the European Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.
          “Eurocurrency Lending Office” means, with respect to any Lender, the
office of such Lender (or an Affiliate of such Lender) specified as its
“Eurocurrency Lending Office” in the Administrative Questionnaire submitted by
such Lender or such other office of such Lender (or an Affiliate of such Lender)
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
          “Euro Unit” shall mean shall mean the unit of currency denominated in
Euros.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Exchange Rate” means on any day, with respect to any Alternate
Currency, the offered rate at which such Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m. on such day on the Reuters NFX Page (or
comparable page on the Telerate or Bloomberg Service) for such Currency. In the
event that such rate does not appear on the applicable page of any such
services, the Exchange Rate shall be determined by reference to such other
publicly available services for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the offered spot Exchange Rate of
the Administrative Agent or, if the Administrative Agent shall so determine, one
of its banking affiliates or correspondents in the

10



--------------------------------------------------------------------------------



 




market where its foreign currency exchange operations in respect of such
Currency are then being conducted, at or about 10:00 a.m., local time, on such
date for the purchase of Dollars for delivery two Business Days later; provided
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent, after consultation with the Borrower,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.
          “Excluded Taxes” shall mean with respect to the Collateral Agent, the
Administrative Agent, any Lender, the Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Lender is located and (c) in the
case of a Foreign Lender, any withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement, (ii) is imposed on amounts payable to such Foreign Lender at
any time that such Foreign Lender designates a new lending office, other than
taxes that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes, or (iii) is attributable to such Foreign Lender’s
failure to comply with Section 2.7(e).
          “Existing Letters of Credit” means the letters of credit issued and
outstanding as set forth on Schedule 2.10.
          “Extended Claim Guarantees” shall have the meaning set forth in
Section 2.10(k).
          “Extended Claim Letters of Credit” shall have the meaning set forth in
Section 2.10(k).
          “Facilities Lenders” shall mean, collectively, the Lenders and the
Revolving Lenders.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fee Letter” shall mean that certain fee letter, dated as of June 1,
2006, executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted
by Borrower.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any Fiscal Year of the Borrower.

11



--------------------------------------------------------------------------------



 



          “First-Tier Foreign Subsidiary” shall mean each Foreign Subsidiary,
all of the Capital Stock of which (other than directors’ qualifying Shares) is
directly owned by the Borrower or any Wholly Owned Domestic Subsidiary.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(3) of the Code.
          “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.2.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
Contractual Obligation, contingent or otherwise, of the guarantor guaranteeing
or having the economic effect of guaranteeing any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (iv) as
an account party in respect of any letter of credit or letter of guaranty issued
in support of such Indebtedness; provided, that the term “Guarantee” shall not
include endorsements for collection or deposits in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
Guarantee is made or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.
          “Guarantor” shall mean each Wholly Owned Domestic Subsidiary that is a
Significant Subsidiary and that is a party to the Subsidiary Guaranty Agreement
as of the Closing Date, and each other Wholly Owned Domestic Subsidiary that is
a Significant Subsidiary and that executes a joinder to the Subsidiary Guaranty
Agreement, as contemplated by Section 5.11 until released in accordance with the
Subsidiary Guaranty Agreement or the other Loan Documents.
          “Hazardous Materials” shall have the meaning assigned to that term in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended

12



--------------------------------------------------------------------------------



 




by the Superfund Amendments and Reauthorization Acts of 1986, and shall also
include petroleum, including crude oil or any fraction thereof, or any other
substance defined as “hazardous” or “toxic” or words with similar meaning and
effect under any Environmental Law applicable to the Borrower or any of its
Subsidiaries.
          “Hedging Obligations” of any Person shall mean any and all Net
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, and (ii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.
          “Hedging Transaction” of any Person shall mean any interest rate or
foreign currency transaction (including an agreement with respect thereto) now
existing or hereafter entered into by such Person that is a rate swap, basis
swap, forward rate transaction, commodity swap, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collateral
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
          “Indebtedness” of any Person shall mean, without duplication
(i) obligations of such Person for borrowed money, (ii) obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business on terms customary in the trade); (iv) obligations of such Person
under any conditional sale or other title retention agreement(s) relating to
property acquired by such Person, (v) all Capital Lease Obligations of such
Person, (vi) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii)
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) Disqualified Stock of such Person, (x) Off-Balance
Sheet Liabilities and (xi) all Hedging Obligations.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indenture” shall mean the indenture, dated as of June 20, 2003 (as
supplemented by that certain Supplemental Indenture dated as of June 30, 2004
and that certain Supplemental Indenture dated as of August 16, 2005), among the
Borrower, the guarantors signatory thereto, and U.S. Bank National Association,
as trustee, pursuant to which the Borrower has issued its 6 1/8% senior notes
due 2013.
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2006 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
          “Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to

13



--------------------------------------------------------------------------------



 



(ii) Consolidated Interest Expense for the four consecutive Fiscal Quarters
ending on or immediately prior to such date.
          “Investment Grade Rating” shall mean, (i) a Moody’s rating of Baa3 or
higher and an S&P rating of at least BB+ or (ii) a Moody’s rating of Ba1 or
higher and an S&P rating of at least BBB-; provided, however, that if (a) either
Moody’s or S&P changes its rating system, such ratings will be the equivalent
ratings after such changes or (b) if S&P or Moody’s or both shall not make a
rating of the senior unsecured non-credit enhanced long term debt of the
Borrower, the Notes or the Borrower publicly available, the references above to
S&P or Moody’s or both, as the case may be, shall be to a nationally recognized
U.S. rating agency or agencies, as the case may be, selected by the Borrower and
the references to the ratings categories above shall be to the corresponding
rating categories of such rating agency or rating agencies, as the case may be.
          “Investment Grade Rating Event” means the first day on which the notes
issued under the Indenture are assigned an Investment Grade Rating.
          “Issuing Bank” shall mean the Original Issuing Bank or any other
Lender approved by the Administrative Agent and the Borrower, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.10.
          “LC Commitment” mean, with respect to each Lender, the commitment of
such Lender to acquire participations in Letters of Credit in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II hereto, as such schedule may be amended, or in the case of a
Person becoming a Lender after the Closing Date, the amount of the assigned “LC
Commitment” as provided in the Assignment and Acceptance executed by such Person
as an assignee, or the joinder executed by such Person, in each case as such
commitment may subsequently be increased or decreased pursuant to terms hereof.
          “LC Commitment Termination Date” shall mean the earliest of
(i) August 3, 2011, (ii) the date on which the LC Commitments are terminated
pursuant to Section 2.2 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit denominated in Dollars at
such time, plus (b) the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Alternate Currency Letters of Credit, plus (c) the aggregate amount
of all LC Disbursements (including the Dollar Equivalent of any LC Disbursements
with respect to Alternate Currency Letters of Credit) that have not been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender shall be its Pro Rata Share of the total LC Exposure at such time.

14



--------------------------------------------------------------------------------



 



          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.
          “Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to Section 2.10 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.
          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing) intended to assure or support
payment or performance of any obligation.
          “Liquidation Currency” shall have the meaning given to such term in
Section 2.13.
          “Loan Documents” shall mean, collectively, this Agreement, the LC
Documents, the Collateral Agency Agreement, the Fee Letter, the Subsidiary
Guaranty Agreement, the Security Documents, all Compliance Certificates, all
landlord waivers and consents, bailee agreements and any and all other
instruments, and agreements, executed in connection with any of the foregoing.
          “Loan Party” shall mean, collectively or individually, the Borrower
and the Guarantors as the context requires.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
(i) a material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, or (ii) a
material impairment on the ability of the Borrower, or of the Guarantors taken
as a whole, to perform their obligations under the Loan Documents or consummate
the transactions described herein.
          “Material Indebtedness” shall mean Indebtedness (other than the
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, under which an aggregate principal amount exceeding $10,000,000 is
outstanding. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be (i) if the Hedging Transactions giving rise to such Hedging
Obligations have been cancelled, expired or otherwise terminated, the actual
amounts,

15



--------------------------------------------------------------------------------



 




if any, owing by the Borrower and its Subsidiaries thereunder, and
(ii) otherwise, the Net Mark-to-Market Exposure of such Hedging Obligations.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “National Currency Unit” shall mean the unit of currency (other than a
Euro Unit) of a Participating Member State.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
          “Non-Recourse Debt” shall mean Indebtedness (i) as to which neither
the Borrower nor any of its Subsidiaries (a) provides any Guarantee or other
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or is otherwise directly or indirectly
liable (as a guarantor or otherwise) or (b) is the lender thereunder; (ii) no
default with respect to which (including any rights that the holders thereof may
have to take enforcement action against any Subsidiary) would permit (upon
notice, lapse of time or both) the holders of Indebtedness of the Borrower or
any of its Subsidiaries to declare a default on such Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
(iii) the explicit terms of which provide that there is no recourse to the stock
or assets of the Borrower or any of its Subsidiaries.
          “Obligations” shall mean all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank, the Collateral Agent or any Lender
pursuant to or in connection with this Agreement or any other Loan Document,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses including all fees and expenses
of counsel to the Administrative Agent, the Issuing Bank, the Collateral Agent
and any Lender incurred pursuant to this Agreement or any other Loan Document.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of

16



--------------------------------------------------------------------------------



 




or takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
          “Participant” shall have the meaning given to such term in
Section 10.4(d).
          “Participating Member State” shall mean each country so described in
any EMU Legislation.
          “Patent” shall have the meaning assigned to such term in the Security
Agreement.
          “Patent Security Agreements” shall mean, collectively, the Patent
Security Agreements executed in favor of the Collateral Agent, on behalf of
itself and the Facilities Lenders, by the Loan Parties owning Patents or
licenses of Patents both on the Closing Date and thereafter.
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
office or such account maintained by or on behalf of the Administrative Agent as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Perfection Certificate” shall have the meaning assigned to such term
in the Security Agreement.
          “Permitted Liens” shall mean:
     (i) Liens securing Indebtedness under the Loan Documents and the Credit
Agreement,
     (ii) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower; provided, that any such Lien was not
created in the contemplation thereof and any such Lien secures only those
obligations which it secures on the date that such person becomes a Subsidiary
(and all extensions, renewals and replacements of any such obligations that do
not increase the outstanding principal amount thereof),
     (iii) Liens securing Hedging Obligations entered into with any Lender to
the extent such Indebtedness is permitted under the terms hereunder, and Liens
securing

17



--------------------------------------------------------------------------------



 



Hedging Obligations entered into with any other Person to the extent such
Indebtedness is permitted under the terms hereunder and provided that such
Person has entered into an intercreditor agreement with the Administrative Agent
in form and substance reasonably satisfactory to the Administrative Agent,
     (iv) Liens existing on the Closing Date and set forth on Schedule 7.2 (and
all extensions, renewals and replacements of any such obligations that do not
increase the outstanding principal amount thereof),
     (v) any interest or title of a lessor under a capital lease or an operating
lease to the extent such Indebtedness is permitted under the terms hereunder,
     (vi) Liens securing purchase money financing and other obligations
permitted under Section 7.1(f),
     (vii) Liens securing Non-Recourse Debt to the extent such Indebtedness is
permitted under the terms hereunder,
     (viii) Liens in respect of pending or threatened litigation or with respect
to a judgment which has not resulted in an Events of Default under
Section 8.1(1),
     (ix) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings or otherwise which, in aggregate could
not reasonably be expected to have a Material Adverse Effect,
     (x) irregularities in title, easements, rights-of-way, restrictions and
other similar encumbrances with respect to property incurred in the ordinary
course of business which, in the aggregate, impair the use of any material
property by the Borrower and its Subsidiaries or otherwise could not reasonably
be expected to have a Material Adverse Effect,
     (xi) Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP
or otherwise which, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect,
     (xii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP or otherwise which, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect,
     (xiii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations,

18



--------------------------------------------------------------------------------



 



     (xiv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
     (xv) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or other law of banks or
other financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and
     (xvi) Liens not otherwise permitted hereunder securing Indebtedness not in
excess of $10,000,000.
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
commercial bank which has a combined capital and surplus and undivided profits
of not less than the Dollar Equivalent of $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
     (v) money market mutual funds investing primarily in any one or more of the
Permitted Investments described in clauses (i) through (iv) above.
          “Permitted Subordinated Debt” shall mean any Indebtedness of the
Borrower or any Subsidiary (i) that is expressly subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent and the Required
Lenders in their sole discretion, (ii) that matures by its terms no earlier than
six months after the later of the LC Commitment Termination Date with no
scheduled principal payments permitted prior to such maturity, and (iii) that is
evidenced by an indenture or other similar agreement that is in a form
satisfactory to the Administrative Agent and the Required Lenders.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.

19



--------------------------------------------------------------------------------



 



          “Plan” shall mean (i) any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA and (ii) the defined benefit plan of a United Kingdom Subsidiary.
          “Pounds” means British Pounds Sterling.
          “Pledge Agreement” shall mean that certain Pledge Agreement, dated as
of the date hereof, executed by the Borrower, each Wholly Owned Domestic
Subsidiary, in favor of the Collateral Agent for the benefit of the Facilities
Lenders, pursuant to which such Loan Parties shall pledge all of the Capital
Stock of each Wholly Owned Domestic Subsidiary and 65% of the Capital Stock of
all First-Tier Foreign Subsidiaries.
          “Pro Rata Share” shall mean with respect to any LC Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
LC Commitment (or if such LC Commitments have been terminated or expired, such
Lender’s LC Exposure), and the denominator of which shall be the sum of such LC
Commitments of all Lenders (or if such LC Commitments have been terminated or
expired, all LC Exposure of all Lenders).
          “Real Estate” shall mean all real property owned or leased by the
Borrower and its Subsidiaries.
          “Received Currency” shall have the meaning given to such term in
Section 2.13.
          “Redenominate” means the conversion of each Alternate Currency Letter
of Credit from one Alternate Currency into Dollars or another Alternate
Currency.
          “Reference Banks” means JPMorgan Chase Bank, National Association,
Bank of America, N.A. and SunTrust Bank or if any such Lender assigns all of its
LC Commitment, such other Lender as may be designated by the Administrative
Agent.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, the Facilities Lenders
holding more than 50% of the sum of the aggregate outstanding Revolving
Commitments at such time plus the

20



--------------------------------------------------------------------------------



 




aggregate outstanding LC Commitments or if the Facilities Lenders have no
Revolving Commitments or LC Commitments outstanding, then Facility Lenders
holding more than 50% of sum of the Revolving Credit Exposure plus the LC
Exposure.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Reset Date” shall have the meaning given to such term in
Section 2.13.
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer, controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower.
          “Restricted Payment” shall have the meaning given to such term in
Section 7.5.
          “Revolving Commitment” shall have the meaning set forth in the Credit
Agreement.
          “Revolving Credit Exposure” shall have the same meaning as set forth
in the Credit Agreement.
          “Revolving Issuing Bank” shall mean SunTrust Bank or any other lender
issuing letters of credit under the Credit Agreement.
          “Revolving LC Exposure” shall have the meaning as the term “LC
Exposure” set forth in the Credit Agreement.
          “Revolving Letter of Credit” shall mean any letter of credit issued
pursuant to the Credit Agreement for the account of the Borrower.
          “Revolving Lenders” shall mean each lender party to the Credit
Agreement.
          “Revolving Loan” shall mean a loan made by a Revolving Lender (other
than the Swingline Lender) to the Borrower under its Revolving Commitment.
          “S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill
Companies.
          “Security Agreement” shall mean that certain Security Agreement, dated
as of the date hereof, executed by the Loan Parties in favor of the Collateral
Agent for the benefit of the Lenders.

21



--------------------------------------------------------------------------------



 



          “Security Documents” shall mean, collectively, the Security Agreement,
the Pledge Agreements, any Copyright Security Agreement, any Trademark Security
Agreement, any Patent Security Agreement, the Perfection Certificate, and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture filings, stock powers, and all other documents, instruments, agreements
and certificates executed and delivered by any Loan Party to the Collateral
Agent and the Lenders in connection with the foregoing.
          “Senior Secured Debt” shall mean the aggregate principal amount of all
obligations under the Loan Documents and the Credit Agreement.
          “Significant Subsidiary” shall mean any Subsidiary of the Borrower
that would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act of 1933, as amended,
as such Regulation S-X is in effect on the Closing Date.
          “SPV” shall mean any Person that is designated by the Borrower as a
SPV and has no Indebtedness other than Non-Recourse Indebtedness, provided that
the Borrower shall not designate as a SPV any Subsidiary that owns, directly or
indirectly, any other Subsidiary that has total assets (including assets of any
Subsidiaries of such other Subsidiary, but excluding any assets that would be
eliminated in consolidation with the Borrower and its Subsidiaries) which
equates to at least five percent (5%) of the Borrower’s Consolidated Total
Assets, or that had net income (including net income of any Subsidiaries of such
other Subsidiary, all before discontinued operations and income or loss
resulting from extraordinary items, all determined in accordance with GAAP, but
excluding revenues and expenses that would be eliminated in consolidation with
the Borrower and its Subsidiaries) during the most recently completed Fiscal
Year of the Borrower in excess of the greater of (i) $1,000,000, and
(ii) fifteen percent (15%) of the net income (before discontinued operations and
income or loss resulting from extraordinary items) for the Borrower and its
Subsidiaries, all as determined on a consolidated basis in accordance with GAAP
during such Fiscal Year of the Borrower. The Borrower may elect to treat any
Subsidiary as a SPV (provided such Subsidiary would otherwise qualify as such),
and may rescind any such prior election, by giving written notice thereof to the
Administrative Agent specifying the name of such Subsidiary or SPV, as the case
may be, and the effective date of such election, which shall be a date within
sixty (60) days after the date such notice is given. The election to treat a
particular Person as a SPV may only be made once.
          “Subsidiary” shall mean, with respect to any person (the “parent”),
any corporation, partnership, joint venture, limited liability company, trust,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent, together with any other corporation, partnership, joint venture,
limited liability company, trust, association or other entity (other than,
except in the context of the items set forth in the Section 5.1 herein, a SPV)
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

22



--------------------------------------------------------------------------------



 



          “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, dated as of the date hereof, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Lenders.
          “Swingline Lender” shall mean SunTrust Bank, or any other Lender
approved by the Borrower and the Administrative Agent that may agree to make
Swingline Loans under the Credit Agreement.
          “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Credit Agreement.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Statement of Financial Accounting Standards No. 13, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property as is
customary in synthetic leases.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “TARGET” means the Trans-European Automated Real-Time Gross Settlement
Express Transfer system.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Assets” shall mean as of any date of determination, the
aggregate book value of the assets of a Person determined in accordance with
GAAP as of such date.
          “Trademark” shall have the meaning assigned to such term in the
Security Agreement.
          “Trademark Security Agreements” shall mean, collectively, the
Trademark Security Agreements in favor of the Collateral Agent, on behalf of
itself and the Facilities Lenders, executed by the Loan Parties owning
Trademarks or licenses of Trademarks, both on the Closing Date and thereafter.
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in the State of New York.
          “Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary
of the Borrower or any other Domestic Subsidiary, all of the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Borrower
directly or indirectly through other Persons all of whose Capital Stock (other
than director’s qualifying shares) is at the time owned, directly or indirectly
by the Borrower.

23



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2. Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); if (i) any change in accounting
principles from those used in the preparation of the financial statements of the
Borrower referred to in Section 5.1 is hereafter occasioned by the promulgation
of rules, regulations, pronouncements and opinions by or required by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accounts (or successors thereto or agencies with similar functions), and
such change materially affects the calculation of any component of any financial
covenant, standard or term found in this Agreement, or (ii) there is a material
change in federal, state or foreign tax laws which materially affects any of the
Borrower and its Subsidiaries’ ability to comply with the financial covenants,
standards or terms found in this Agreement, the Borrower and the Lenders agree
to enter into negotiations in order to amend such provisions (with the agreement
of the Required Lenders or, if required by Section 10.2, all of the Lenders) so
as to equitably reflect such changes with the desired result that the criteria
for evaluating any of the Borrower’s and its Subsidiaries’ financial condition
shall be the same after such changes as if such changes had not been made.
Unless and until such provisions have been so amended, the provisions of this
Agreement shall govern.
          Section 1.3. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

24



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
          Section 2.1. General Description of Facilities. Subject to and upon
the terms and conditions herein set forth, the Issuing Bank agrees to issue,
amend, renew or extend Letters of Credit in accordance with Section 2.10, and
each Lender agrees to purchase a participation interest in the Letters of Credit
pursuant to the terms and conditions hereof; provided, that the Issuing Bank
shall have no obligation to issue, amend, renew or extend a Letter of Credit and
no Lender shall be permitted or required to purchase a participation interest in
any Letters of Credit if, after giving effect thereto, (i) the Dollar Equivalent
of the aggregate principal amount of the LC Exposure of all Lenders (determined
in accordance with Section 2.13) would thereby exceed the Aggregate LC
Commitment Amount then in effect. Such Letters of Credit shall be issued in any
combination of Dollars or any other Alternate Currency as specified by the
Borrower.
          Section 2.2. Optional Reduction and Termination of LC Commitments.
          (a) Unless previously terminated, all LC Commitments shall terminate
on the LC Commitment Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate LC
Commitments in part or terminate the Aggregate LC Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the LC Commitment of each Lender, (ii) any partial reduction
pursuant to this Section 2.2 shall be in an amount of at least $5,000,000 and
any larger multiple of $1,000,000, and (iii) no such reduction shall be
permitted which would reduce the Aggregate LC Commitment Amount to an amount
less than the outstanding LC Exposures of all Lenders.
          Section 2.3. Mandatory Prepayments. In the event and on each occasion
that the sum of the Dollar Equivalent of the aggregate principal amount of the
LC Exposure exceeds the Aggregate LC Commitment Amount then in effect, then the
Borrower shall make such payment or reduction that is sufficient to eliminate
such excess. If the Administrative Agent shall notify the Borrower that the
Administrative Agent has determined that any reduction of the LC Exposure is
required under this Section 2.3, the Borrower shall make such payment and/or
reduce the LC Exposure no later than the second Business Day following such
notice. If after giving effect to any prepayment or reduction, the LC Exposure
of all Lenders exceeds the Aggregate LC Commitment Amount, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to such excess plus any accrued and unpaid fees thereon to
be held as collateral for the LC Exposure. Such account shall be administered in
the manner provided in Section 2.10(g) hereof.

25



--------------------------------------------------------------------------------



 



          Section 2.4. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused LC Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the LC
Commitments, the LC Commitment of each Lender shall be deemed used to the extent
of the outstanding LC Exposure of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Letters of Credit then in effect on the daily
amount of such Lender’s LC Exposure attributable to such Letter of Credit during
the period from and including the date of issuance of such Letter of Credit to
but excluding the date on which such Letter of Credit expires or is irrevocably
cancelled or drawn in full (including without limitation any LC Exposure that
remains outstanding after the LC Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit expires or is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate Revolving
Loans to the Default Interest (as defined in the Credit Agreement) pursuant to
Section 2.14(c) of the Credit Agreement, the rate per annum used to calculate
the letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.
          (d) The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2006 and on the LC Commitment Termination Date
(and if later, the date the LC Exposure shall be repaid in its entirety);
provided further, that any such fees accruing after the LC Commitment
Termination Date shall be payable on demand.
          Section 2.5. Computation of Interest and Fees. All computations of
interest and fees hereunder shall be made on the basis of a year of 365 days (or
366 days in a leap year) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable (to the extent computed on the basis of days elapsed), except
that interest on Eurocurrency Rate Loans and amounts determined by reference to
the Federal Funds Rate shall be calculated on the basis of a 360-day year. Each
determination by

26



--------------------------------------------------------------------------------



 



the Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.
          Section 2.6. Illegality. If any Change in Law shall make it unlawful
or impossible for any the Issuing Bank to issue a Letter of Credit, in a
particular Alternate Currency and the Issuing Bank shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until the Issuing Bank
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligation of the Issuing Bank
to issue Letters of Credit, in such Alternate Currency shall be suspended, and
(ii) any Letters of Credit issued in such Alternate Currency shall be converted
to an available Alternate Currency or Dollars on: (i) the last day of the then
current Interest Period for the affected Alternate Currency Letter of Credit, if
Lenders may lawfully continue to maintain Letters of Credit at such Alternate
Currency to such day, or (ii) immediately, if Lenders may not lawfully continue
to so maintain such Alternate Currency Letter of Credit.
          Section 2.7. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Eurocurrency Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurocurrency Rate) or the Issuing Bank; or
     (ii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Letter of
Credit or any participation therein;
and the result of either of the foregoing is to increase materially the cost to
such Lender or the Issuing Bank of participating in or issuing any Letter of
Credit or to reduce the amount received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount),
then the Borrower shall promptly pay, upon written notice from and demand
(specifying the basis therefor and the computation with respect thereto) by such
Lender or Issuing Bank, as the case may be, on the Borrower (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender or Issuing Bank, as the case may be, within ten
Business Days after the date of such notice and demand, additional amount or
amounts sufficient to compensate such Lender or the Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank shall have reasonably determined
that on or after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of

27



--------------------------------------------------------------------------------



 



its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s parent corporation could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies or the
policies of such Lender’s or the Issuing Bank’s parent corporation with respect
to capital adequacy) then, from time to time, within ten (10) Business Days
after receipt by the Borrower of written demand by such Lender or Issuing Bank
(with a copy thereof to the Administrative Agent), the Borrower shall pay to
such Lender or Issuing Bank such additional amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.7 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be prima facie
evidence of the correctness thereof.
          (d) If the Issuing Bank or any Lender makes such a claim for
compensation under this Section, it shall provide to the Borrower a certificate
executed by an officer of such Person setting forth the amount of such loss,
cost or expense in reasonable detail (including an explanation of the basis for
and the computation of such loss, cost or expense) no later than one hundred and
twenty (120) days after the event giving rise to the claim for compensation. In
any event, the Borrower shall not have any obligation to pay any amount with
respect to claims accruing prior to the 120th day preceding such written demand.
          (e) Any additional fees owed pursuant to paragraph (d) above shall be
determined by the relevant Lender and notified to the Borrower (with a copy to
the Administrative Agent) in the form of a certificate setting forth such
additional fees (and the basis for determining such amount) at least ten
(10) Business Days before each date on which fees are payable for the relevant
Alternate Currency Letter of Credit, and such additional fees so notified to the
Borrower by such Lender shall be payable to the Administrative Agent for the
account of such Lender on each date on which fees are payable for such Letter of
Credit.
          Section 2.8. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.8) the Administrative Agent, any Lender or the Issuing Bank
(as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

28



--------------------------------------------------------------------------------



 



          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed or
asserted by a Governmental Authority and paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.8) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority under Section 2.2(a) or
(b), the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition,

29



--------------------------------------------------------------------------------



 




each such Foreign Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. Each such
Foreign Lender shall promptly notify the Borrower and the Administrative Agent
at any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the Internal Revenue Service for such purpose). If any
Lender, Issuing Bank or the Administrative Agent becomes aware that it has
received a refund of any Indemnified Tax or any Other Tax with respect to which
the Borrower has paid any amount pursuant to this Section 2.8, such Lender,
Issuing Bank or the Administrative Agent shall pay the amount of such refund
(including any interest received with respect thereto) to the Borrower within
fifteen (15) days after receipt thereof. A Lender, Issuing Bank, or the
Administrative Agent shall provide, at the sole cost and expense of the
Borrower, such assistance as the Borrower may reasonably request in order to
obtain such a refund; provided, however, that neither the Administrative Agent
nor any Lender or Issuing Bank shall in any event be required to disclose any
information to the Borrower with respect to the overall tax position of the
Administrative Agent, Issuing Bank, or such Lender.
          Section 2.9. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of interest, fees or reimbursement of LC Disbursements, or of
amounts payable under Sections 2.6, 2.7 or 2.8, or otherwise) at the applicable
Payment Office prior to 1:00 p.m. (New York, New York time, in the case of
payments made to a Payment Office in the United States, or 1:00 p.m. local time
at any applicable Payment Office located outside the United States) on the date
when due, in immediately available funds, free and clear of any defenses, rights
of set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.6, 2.7 and 2.8 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.
          (b) All payments of Obligations shall be made in Dollars, except for
reimbursement obligations with respect to Letters of Credit issued in Alternate
Currencies, which shall be repaid, including interest thereon, in the applicable
Alternate Currency.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, and other
amounts not required to be applied in another manner ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of unreimbursed LC Disbursements
then due

30



--------------------------------------------------------------------------------



 



hereunder, ratably among the parties entitled thereto in accordance with the
amounts of unreimbursed LC Disbursements then due to such parties.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any participations in LC
Disbursements or fees that would result in such Lender receiving payment of a
greater proportion of the aggregate amount of its participations in LC
Disbursements and accrued interest thereon or fees than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate
participations in LC Disbursements; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c) and (d), 2.7(a), 2.9(d), 2.10(d) or (e) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          Section 2.10. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.10(d), agrees to
issue, amend, renew or

31



--------------------------------------------------------------------------------



 



extend, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the date that is five (5) Business
Days prior to the LC Commitment Termination Date; (ii) each Letter of Credit
shall be in a stated amount of at least $50,000 (or, in the case of Letters of
Credit issued in any Alternate Currency, a minimum amount of such Alternate
Currency with a comparable Dollar Equivalent of the preceding amount, rounded
upwards to the nearest 100,000 unit multiple in such Alternate Currency); and
(iii) the Borrower may not request any Letter of Credit, if, after giving effect
to such issuance (A) the Dollar Equivalent of the aggregate LC Exposure would
exceed the LC Commitment or (B) the issuance of such Letter of Credit would
violate any legal or regulatory restriction then applicable to the Issuing Bank
or any Lender as notified by the Issuing Bank or such Lender to the
Administrative Agent before the date of issuance of such Letter of Credit.
Letters of Credit and any increases and extensions thereof hereunder may be
issued in face amounts of either Dollars or any other Alternate Currency;
provided, further, that the Dollar Equivalent amount of outstanding Letters of
Credit in any Alternate Currency determined, with respect to each such Letter of
Credit, in accordance with Section 2.13 on the date such Letter of Credit is
issued, increased and extended, as applicable, shall not exceed the Aggregate LC
Commitment Amount then in effect. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit (i) on the Closing Date with respect to all Existing Letters of Credit
and (ii) on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the LC Commitment
of each Lender by an amount equal to the amount of such participation. Each
Letter of Credit shall be denominated in Dollars or in an Alternate Currency.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance,
amendment, renewal or extension specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, extended or renewed, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the requested Currency for the face amount of the Letter
of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall reasonably approve and that the Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Issuing Bank shall reasonably require (it being
understood that, if requested by the Issuing bank, the Borrower shall execute a
letter of credit application and agreement on the Issuing Bank’s standard form);
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.
          (c) At least two Business Days prior to the issuance, amendment,
renewal or extension of any Letter of Credit, the Issuing Bank will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received such notice and if not, the

32



--------------------------------------------------------------------------------



 



Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue (or
amended, extend or renew, as the case may be) the requested Letter of Credit,
directing the Issuing Bank not to issue, amend, extend or renew the Letter of
Credit because such action is not then permitted hereunder because of the
limitations set forth in Section 2.10(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue, amend,
extend or renew such Letter of Credit in accordance with the Issuing Bank’s
usual and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing on the day of such drawing, without presentment, demand
or other formalities of any kind. If the Borrower fails to reimburse the Issuing
Bank for any LC Disbursements paid by the Issuing Bank in respect of such
drawing on the day when due, any such unpaid amount shall accrue interest at the
Default Rate from the date of such drawing until paid.
          (e) Each Lender (other than the Issuing Bank) shall be obligated to
fund the participation that such Lender purchased pursuant to subsection (a) in
an amount equal to its Pro Rata Share of such LC Disbursement on and as of the
date which such LC Disbursement should have been paid by the Borrower. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate LC Commitments, (iii) the existence
(or alleged existence) of any event or condition which has had or could
reasonably be expected to have a Material Adverse Effect, (iv) any breach of
this Agreement by the Borrower or any other Lender, (v) any amendment, renewal
or extension of any Letter of Credit or (vi) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. On the date
that such participation is required to be funded, each Lender shall promptly
transfer, in immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

33



--------------------------------------------------------------------------------



 



          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the Default Rate.
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on any investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall bear interest. Interest
and profits, if any, on such investments shall accumulate in such account.
Moneys in such account shall be applied by the Administrative Agent to reimburse
the Issuing Bank for LC Disbursements for which it had not been reimbursed and
to the extent so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not so applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived. To the
extent any such cash collateral is applied to the aforesaid and all such
obligations are paid in full, so long as no Event of Default exists, any
remaining amounts shall be returned to the Borrower upon Borrower’s request.
          (h) Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever (other than payment in full of such LC Disbursements) and
irrespective of any of the following circumstances:

34



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
     (iii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (iv) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.10,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
     (vi) the existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or

35



--------------------------------------------------------------------------------



 



information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by (i) either (x) the rules of the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) or (y) the rules of the “Uniform Customs and
Practice for Documentary Credits” (1993 Revision), International Chamber of
Commerce Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.
          (k) The Borrower hereby (a) acknowledges that it may be requesting the
issuance of one or more Letters of Credit hereunder which will support a bank
guarantee issued by a local bank (or a local branch of the Issuing Bank) to a
beneficiary located in a jurisdiction where (i) applicable law extends the
period within which such beneficiary may claim under such bank guarantee beyond
its stated expiration date or (ii) local custom and practice is to issue such a
bank guarantee without a stated expiration date (either, collectively, “Extended
Claim Guarantees”; with the foregoing Letters of Credit being hereinafter
referred to collectively as “Extended Claim Letters of Credit”) and (b) agrees
that, notwithstanding anything to the contrary contained in this Agreement,
(x) the Issuing Bank may adjust the expiration date of any Extended Claim Letter
of Credit from the date requested by the Borrower to cover the entire period
within which claims under the Extended Claim Guarantee may, under such
applicable law, be made; provided that in any event such expiration date must
comply with the other requirements and limitations herein and (y) that the
foregoing requirements and limitations may result in an Extended Claim Letter of
Credit which will expire prior to the expiration date or other period within
claims under the Extended Claim Guarantee may be made.
          Section 2.11. Mitigation of Obligations. If any Lender requests
compensation under Section 2.7, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.9, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.7 or Section 2.9, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
          Section 2.12. Replacement of Lenders. If (a) any Lender or Issuing
Bank has demanded compensation or additional interest or given notice of its
intention to demand compensation or additional interest under Section 2.7, 2.9
or Section 2.14, (b) the Borrower is required to pay any additional amount to
any Lender or Issuing Bank under Section 2.8, (c) any Lender or Issuing Bank is
unable to submit any form or certificate required under Section 2.9 or

36



--------------------------------------------------------------------------------



 



withdraws or cancels any previously submitted form with no substitution
therefor, (d) any Lender or Issuing Bank gives notice of any change in law or
regulations, or in the interpretation thereof, pursuant to Section 2.6, (e) any
Lender or Issuing Bank has been declared insolvent or a receiver or conservator
has been appointed for a material portion of its assets, business or properties,
(f) any Lender or Issuing Bank shall seek to avoid its obligation to issue
Letters of Credit hereunder for any reason, including, without limitation,
reliance upon 12 U.S.C. § 1821(e) or (n) (1) (B), (g) any taxes referred to in
Section 2.9 have been levied or imposed (or the Borrower determines in good
faith that there is a substantial likelihood that such taxes will be levied or
imposed) so as to require withholding or deductions by the Borrower or payment
by the Borrower of additional amounts to any Lender or Issuing Bank, or other
reimbursement or indemnification of any Lender or Issuing Bank, as a result
thereof, (h) any Lender shall decline to consent to a modification or waiver of
the terms of this Agreement or any other Loan Documents requested by the
Borrower, (i) the Issuing Bank gives notice pursuant to Section 2.10 that the
issuance of the Letter of Credit would violate any legal or regulatory
restriction then applicable to such Issuing Bank, or (j) any Lender is unable to
fulfill its commitment under Section 2.13(a) to issue Alternate Currency Letters
of Credit and such Alternate Currency Letters of Credit are deemed unavailable
in accordance with such Section, then and in such event, upon request from the
Borrower delivered to such Lender or Issuing Bank, and the Administrative Agent,
such Lender shall assign, in accordance with the provisions of Section 10.4 and
an appropriately completed Assignment Agreement, all of its rights and
obligations under the Loan Documents to another Lender or a commercial banking
institution selected by the Borrower and (in the case of a commercial banking
institution) reasonably satisfactory to the Administrative Agent, in
consideration for the payments set forth in such Assignment Agreement and
payment by the Borrower to such Lender of all other amounts which such Lender
may be owed pursuant to this Agreement, including, without limitation,
Sections 2.6, 2.7, or 2.9.
Section 2.13. Alternate Currency Provisions.
          (a) Each Lender’s Pro Rata Share of each Alternate Currency Letter of
Credit shall be determined by reference to its Dollar Equivalent on the date
each such Alternate Currency Letter of Credit is issued. As to any Alternate
Currency Letter of Credit, each Lender may elect to fulfill its commitment to
participate in such Alternate Currency Letter of Credit by causing an Applicable
Lending Office to make such Alternate Currency Letter of Credit; provided,
however, that no such election shall be made if as a result thereof the Borrower
would be required to pay United States withholding taxes or any additional
amounts. In the event that a Lender is unable to fulfill its commitment to issue
such Alternate Currency Letter of Credit through its Applicable Lending Office
because of its inability to issue Letters of Credit in such requested Currency,
such Lender shall enter into a foreign exchange transaction with the
Administrative Agent for the Currency applicable to such Alternate Currency
Letters of Credit; provided, that if the Administrative Agent shall determine in
its reasonable credit judgment that it is unwilling to enter into such foreign
exchange transaction with such Lender, such Currency shall be deemed to be
unavailable to all Lenders and the Administrative Agent and the Lenders shall
have no obligation to issue such Alternate Currency Letters of Credit.
          (b) If payment required by Borrower is not made in the Currency due
under this Agreement (the “Contractual Currency”) or if any court or tribunal
shall render against a Loan Party a judgment or order for the payment of amounts
due hereunder or under the other Loan

37



--------------------------------------------------------------------------------



 



Documents and such judgment is expressed in a Currency other than the
Contractual Currency, the Borrower shall indemnify and hold the Lenders
(including the Issuing Rank) harmless against any deficiency incurred by the
Lenders with respect to the amount received by the Lenders to the extent the
Exchange Rate at which the Contractual Currency is convertible into the Currency
actually received or the Currency in which the judgment is expressed (the
“Received Currency”) is not the reciprocal of the Exchange Rate at which the
Administrative Agent would be able to purchase the Contractual Currency with the
Received Currency, in each case on the Business Day following receipt of the
Received Currency in accordance with normal banking procedures. If the court or
tribunal has fixed the date on which the Exchange Rate is determined for the
conversion of the judgment Currency into the Contractual Currency (the
“Conversion Date”) and if there is a change in the Exchange Rate prevailing
between the Conversion Date and the date of receipt by the Lenders, then the
Borrower will, notwithstanding such judgment or order, pay such additional
amount (if any) as may be necessary to ensure that the amount paid in the
Received Currency when converted at the Exchange Rate prevailing on the date of
receipt will produce the amount then due to the Lenders from the Borrower
hereunder in the Contractual Currency.
          (c) If the Borrower shall wind up, liquidate, dissolve or become a
debtor in bankruptcy while there remains outstanding: (i) any amounts owing by
the Borrower or any Loan Party to the Lenders (including the Issuing Bank)
hereunder or under the other Loan Documents, (ii) any damages owing to the
Lenders (including the Issuing Bank) in respect of its breach of any of the
terms hereof, or (iii) any judgment or order rendered against a Loan Party in
respect of such amounts or damages, the Borrower shall indemnify and hold the
Lenders harmless against any deficiency with respect to the Contractual Currency
in the amounts received by the Lenders arising or resulting from any variation
as between: (i) the Exchange Rate at which the Contractual Currency is converted
into another currency (the “Liquidation Currency”) for purposes of such
winding-up, liquidation, dissolution or bankruptcy with regard to the amount in
the Contractual Currency due or contingently due hereunder or under the Notes or
under any judgment or order to which the relevant obligations hereunder or under
the Notes shall have been merged and (ii) the Exchange Rate at which
Administrative Agent would, in accordance with normal banking procedures, be
able to purchase the Contractual Currency with the Liquidation Currency at the
earlier of (A) the date of payment of such amounts or damages and (B) the final
date or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy. As used in the preceding sentence, the “final date”
or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy shall be the date fixed by the liquidator under the
applicable law as being the last practicable date as of which the liabilities of
the Borrower may be ascertained for such winding-up, liquidation, dissolution or
bankruptcy before payment by the liquidator or other appropriate person in
respect thereof.
          (d) On the Closing Date, the available Alternate Currencies are Euros
and Pounds. The Administrative Agent and the Issuing Bank shall be entitled to
assume that such Currencies, and any other currencies requested by the Borrower
that all Lenders agree to provide, remain available to all Lenders until such
time as the Administrative Agent and the Issuing Bank actually receive written
notice to the contrary from any Lender. Upon receipt of any such notice, the
Administrative Agent shall promptly notify the Borrower, and thereafter no
additional Alternate Currency Letters of Credit shall be issued. Any Alternate
Currency Letters of Credit in such Currency outstanding at the time such notice
is received shall remain outstanding until the expiry date thereof and may not
be renewed or extended in such Currency.

38



--------------------------------------------------------------------------------



 



          (e) Exchange Rates.
     (i) On each Determination Date, the Administrative Agent shall determine
the Exchange Rate as of such Determination Date with respect to all Alternate
Currencies. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Determination Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement be the Exchange Rates employed in determining
the Dollar Equivalent of any amounts of such Alternate Currencies.
     (ii) Not later than 5:00 p.m. on each Determination Date, the
Administrative Agent shall (A) determine the Dollar Equivalent of the aggregate
principal amounts of the LC Exposures (after giving effect to any Letters of
Credit being issued, repaid, or cancelled or reduced on such date), and
(B) notify the Lenders and the Borrower of the results of such determination and
of the respective Exchange Rates as so determined.
          Section 2.14. European Economic and Monetary Union.
          (a) Effectiveness of Provisions. The provisions of subsections
(b) through (i) below (inclusive) shall be effective upon the execution of this
Agreement, provided, that if and to the extent that any such provision relates
to any country (or the currency of such country) that is not a Participating
Member State upon the execution of this Agreement, such provision shall become
effective in relation to such country (and the currency of such country) at and
from the date on which such country becomes a Participating Member State.
          (b) Redenomination and Alternate Currencies. Each obligation of any
party under this Agreement which has been denominated in the National Currency
Unit of a non-member country which becomes a Participating Member State after
the date of any Alternate Currency Letter of Credit made in the National
Currency Unit of such country shall be Redenominated into the Euro Unit at the
exchange rate set in accordance with EMU Legislation, provided, that if and to
the extent that any EMU Legislation provides that an amount denominated either
in the Euro or in the National Currency Unit of a Participating Member State and
payable within that Participating Member State by crediting an account of a
creditor can be paid by a debtor either in the Euro Unit or in the National
Currency Unit, each party to this Agreement shall be entitled to pay or repay
any such amount either in the Euro Unit or in such National Currency Unit;
provided, however, any amount paid in a National Currency Unit shall be paid at
the fixed exchange rate in order to yield the required amount in Euros.
          (c) Payment to the Lenders. Sections of this Agreement which provide
for payment or repayment in a National Currency Unit shall be construed so that,
in relation to the payment of any amount of Euro Units or National Currency
Units, such amount shall be made available to the Lenders (including the Issuing
Bank), in immediately available, freely transferable, cleared funds to such
account with each bank (in such principal financial center) as each Lender may
from time to time nominate for this purpose in accordance with this Agreement.
          (d) Payments by the Lenders Generally. With respect to the payment of
any amount denominated in the Euro or in a National Currency Unit, the Lenders
(including the

39



--------------------------------------------------------------------------------



 



Issuing Bank) shall not be liable to the Borrower in any way whatsoever for any
delay, or the consequences of any delay, in the crediting to any account of any
amount required by this Agreement to be paid by a Lender if such Lender has made
reasonable efforts to effect all relevant steps to achieve, on the date required
by this Agreement, the payment of such amount in immediately available, freely
transferable, cleared funds (in the Euro Unit or, as the case may be, in a
National Currency Unit) to the account with the bank in the principal financial
center in the Participating Member State which the Borrower shall have specified
for such purpose. In this paragraph, “all relevant steps” means all such steps
as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as such Lender may from time to
time select for the purpose of clearing or settling payment of the Euro.
          (e) Basis of Accrual. If the basis of accrual of interest or fees
expressed in this Agreement with respect to the currency of any country that
becomes a Participating Member State shall, in a Lender’s reasonable judgment,
be inconsistent with any convention or practice in the London Interbank Market
for the basis of accrual of interest or fees in respect of the Euro, or if
interest rate quotes for a National Currency Unit are no longer provided, such
convention or practice in the London Interbank Market shall replace such
expressed basis effective as of and from the date on which such country becomes
a Participating Member State.
          (f) Rounding and Other Consequential Changes. Without prejudice and in
addition to any method of conversion or rounding prescribed by any EMU
Legislation and without prejudice to the respective liabilities for Indebtedness
of the Borrower to the Lenders (including the Issuing Bank) and of the Lenders
to the Borrower under or pursuant to this Agreement,
     (i) each reference in this Agreement to a minimum amount (or an integral
multiple thereof) in a National Currency Unit to be paid to or by a Lender shall
be replaced by a reference to such reasonably comparable and convenient amount
(or an integral multiple thereof) in the Euro Unit as such Lender may from time
to time specify; and
     (ii) except as expressly provided in this Agreement, each provision of this
Agreement, including, without limitation, the right to combine currencies to
effect a set-off, shall be subject to such reasonable changes of interpretation
as Lenders may from time to time specify to be necessary or appropriate to
reflect the introduction of or changeover to the Euro in Participating Member
States.
          (g) Exchange Indemnification and Increased Costs. The Borrower shall
from time to time, upon demand from the Lenders (including the Issuing Bank),
pay to the Lenders the amount of any loss, expense or increased cost incurred
by, or of any reduction in any amount payable to or in the effective return of
its capital to, or of interest or other return, including principal foregone by
any Lender or its holding company as a result of the introduction of, changeover
to or operation of the Euro in any Participating Member State or the Borrower’s
election to borrow in a National Currency Unit and repay in the Euro or to
borrow in the Euro and repay in a National Currency Unit other than any such
cost or reduction or amount foregone reflected in the associated interest rate.

40



--------------------------------------------------------------------------------



 



          (h) Further Assurances. Borrower agrees, at the request of the
Administrative Agent or a Lender, at the time of or at any time following the
implementation of any EMU Legislation, to enter into an agreement amending this
Agreement in order to reflect the implementation of the EMU Legislation and to
place the parties hereto in the position they would have been in had such EMU
Legislation not been implemented.
          (i) Payment Limitations. If the Issuing Bank or any Lender makes such
a claim for compensation under this Section, it shall provide to the Borrower a
certificate executed by an officer of such Person setting forth the amount of
such loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) no later than one
hundred and twenty (120) days after the event giving rise to the claim for
compensation. In any event, the Borrower shall not have any obligation to pay
any amount with respect to claims accruing prior to the 120th day preceding such
written demand.
          Section 2.15. Release of Collateral. Notwithstanding anything to the
contrary contained in this Agreement, the Security Documents, any Loan Document
or any other document executed in connection herewith, upon the occurrence of an
Investment Grade Rating Event, all Collateral and the Security Documents shall
be released automatically without any further action. In connection with the
foregoing, the Collateral Agent shall, at Borrower’s expense, promptly execute
and file in the appropriate location and deliver to each such Guarantor or
Guarantor’s designee such termination and full or partial release statements or
confirmations thereof, as applicable, and do such other things as are necessary
to release the liens to be released pursuant hereto promptly upon the
effectiveness of any such release. Upon the occurrence of an Investment Grade
Rating Event, the Collateral Agent authorizes the Borrower and any Guarantor to
execute and deliver and record in its name and stead any such releases or
statements as may be necessary to evidence or confirm such release or discharge.
ARTICLE III
CONDITIONS PRECEDENT TO EFFECTIVENESS
          Section 3.1. Conditions To Effectiveness. The obligations of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).
          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or SunTrust Capital Markets,
Inc., as Arranger for which invoices (including estimated expenses) have been
presented to the Borrower no later than 2 days before the Closing Date.
          (b) The Administrative Agent or the Collateral Agent (or their
counsel) shall have received the following:

41



--------------------------------------------------------------------------------



 



     (i) a counterpart of this Agreement signed by or on behalf of each party
hereto;
     (ii) the Subsidiary Guaranty Agreement duly executed by each Guarantor;
     (iii) the Pledge Agreement duly executed by the Borrower and each
Guarantor, together with (i) original stock certificates evidencing the issued
and outstanding shares of Capital Stock pledged to the Collateral Agent to the
Pledge Agreement, and (ii) stock powers or other appropriate instruments of
transfer executed in blank;
     (iv) the Security Agreement duly executed by the Borrower and each
Guarantor, together with (i) UCC financing statements and other applicable
documents under the laws of the jurisdictions with respect to the perfection of
the Liens granted under the Security Agreement, as required in order to perfect
such Liens, (ii) copies of UCC, tax, and judgment search reports in all
necessary or appropriate jurisdictions and under all legal and trade names of
the Loan Parties requested by the Lenders, indicating that there are no prior
Liens on any of the Collateral other than Permitted Liens, (iii) a Perfection
Certificate duly completed and executed by the Loan Parties, and (iv) duly
executed Copyright Security Agreements, Patent Security Agreements and Trademark
Security Agreements, if applicable;
     (v) duly executed termination and payoff letters, in form and substance
satisfactory to the Administrative Agent, executed by each lender holding credit
facilities or Indebtedness to be terminated or refinanced on the Closing Date,
together with all releases, terminations or other documents reasonably required
by the Administrative Agent to evidence the termination and payoff of such
credit facilities or Indebtedness; other than outstanding letters of credit
(i) which have been cash collateralized in a manner satisfactory to the
Administrative Agent, (ii) which have been assumed as a part of the obligations
under the LC Commitments, or (iii) pursuant to which a letter of credit has been
issued under the LC Commitments backstopping each such outstanding letter of
credit.
     (vi) certificates of insurance issued by Borrower’s broker on behalf of
insurers of the Borrower and all Subsidiaries, describing in reasonable detail
the types and amounts of insurance (property and liability, and flood insurance
where applicable) maintained by the Borrower and all Subsidiaries, naming the
Collateral Agent as additional insured and/or loss payee, as appropriate;
     (vii) such financial information with respect to the Borrower or its
Subsidiaries as the Administrative Agent may reasonably request;
     (viii) a certificate of the Secretary or Assistant Secretary of each Loan
Party attaching and certifying copies of its bylaws and of the resolutions of
its boards of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title

42



--------------------------------------------------------------------------------



 



and true signature of each officer of such Loan Party executing the Loan
Documents to which it is a party;
     (ix) to the extent not delivered under clause (viii) certified copies of
the articles or certificate of incorporation, certificate of organization or
limited partnership, or other registered organizational documents of each Loan
Party, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdiction of organization of
such Loan Party and each other jurisdiction where such Loan Party is required to
be qualified to do business as a foreign corporation where the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;
     (x) a favorable written opinion of Baker Botts LLP, and local counsel to
the Loan Parties and/or their Subsidiaries, addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent shall reasonably request, including, without limitation, a
no conflicts opinion with respect to other material agreements ;
     (xi) Evidence reasonably satisfactory to the Administrative Agent as to the
absence of any default or event of default existing under those certain 6 1/8%
Senior Notes Due 2013 (the “Senior Notes”) issued by the Borrower pursuant to
the Indenture;
     (xii) a certificate dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects. except the extent
limited to an earlier date and (z) since the date of the financial statements of
the Borrower described in Section 4.4, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;
     (xiii) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the LC Commitments or any transaction being financed with
the proceeds thereof shall be ongoing;
     (xiv) a duly completed and executed certificate of the type described in
Section 5.1(c) including calculations of the financial covenants set forth in
Article VI hereof as of March 31, 2006;
     (xv) the most current information available as of August 3, 2006 in respect
of certain inquiries or investigations by the Securities and Exchange Commission
and the Department of Justice then pending or threatened in respect of the
Borrower or its Subsidiaries and any other related investigations (the
“Disclosed Items”), and since such

43



--------------------------------------------------------------------------------



 



date there shall not have been any adverse developments or occurrences
(excluding any such developments or occurrences that were expressly identified
and described in the Disclosed Items) in respect of any such matters that has
had or could reasonably be expected to cause a Material Adverse Effect; and
     (xvi) certified copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other material agreements, documents
and instruments to which any Loan Party or any of its assets are bound.
          (c) No action, suit, investigation or proceeding shall be pending or
threatened in any court or before any arbitrator, governmental authority, the
Department of Justice, or the Securities and Exchange Commission that could
reasonably be expected to have a Material Adverse Effect, excluding in each case
the effects of the matters as described in the Disclosed Items.
          (d) The Administrative Agent shall have completed its due diligence,
with results reasonably satisfactory to the Administrative Agent, with respect
to any pending Securities and Exchange Commission or other governmental
investigations or inquiries existing on the Closing Date.
          Section 3.2. Each Issuance of Letters of Credit. The obligation of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit is subject to
the satisfaction of the following conditions:
          (a) at the time of and immediately after giving effect to the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
          (b) as of the date of the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto except to the extent limited to a prior date; and
          (c) since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect (excluding the effects
of the matters as described in the Disclosed Items, and there shall have been no
adverse developments or occurrences in respect of any such matters that has had
or could reasonably be expected to have a Material Adverse Effect).
          Each issuance, amendment, extension or renewal of any Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a), (b) and (c) of
this Section 3.2.
          Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents referred to in Section 3.1,
unless otherwise specified or delivered under the Credit Agreement, shall be
delivered to the Administrative Agent or the Collateral Agent for the account of
each of the Lenders and in sufficient counterparts or copies for

44



--------------------------------------------------------------------------------



 



each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:
          Section 4.1. Existence; Power. Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, in each case, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.
          Section 4.2. Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action, as the case may be. This Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other Loan
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will constitute, valid and binding obligations of the Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
          Section 4.3. Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Borrower of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (c) will not violate or result in a default under
the Indenture or any other indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Permitted Liens.
          Section 4.4. Financial Statements. The audited consolidated balance
sheet of the Borrower and its Subsidiaries as of March 31, 2006 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied. Since March 31, 2006, there has been no event with respect
to the Borrower

45



--------------------------------------------------------------------------------



 




and its Subsidiaries which has had or could reasonably be expected to have a
Material Adverse Effect (excluding the effects of the matters as described in
the Disclosed Items).
          Section 4.5. Litigation and Environmental Matters.
          (a) Except as disclosed in Borrower’s filings with the Securities and
Exchange Commission, no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against the Borrower or any of its Subsidiaries as
to which there is a reasonable possibility of an adverse determination that
could reasonably be expected to have a Material Adverse Effect (excluding the
effects of the matters as described in the Disclosed Items) and the absence of
any pending or threatened litigation constituting an adverse development or
occurrence in respect of any such Disclosed Items that has had or could
reasonably be expected to have a Material Adverse Effect.
          (b) Neither the Borrower nor any of its Subsidiaries (i) has become
subject to any Environmental Liability, (ii) has received notice of any claim
with respect to any Environmental Liability or (iii) knows of any basis for any
Environmental Liability except, in each case, where the failure to so comply or
such Environmental Liability could not reasonably be expected to have a Material
Adverse Effect.
          Section 4.6. Compliance with Laws and Agreements. The Borrower and
each Subsidiary is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all material
indentures, material agreements or other material instruments binding upon it or
its properties, except where non-compliance, could not reasonably be expected to
result in a Material Adverse Effect (excluding the effects of the matters as
described in the Disclosed Items).
          Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) otherwise subject to
any other regulatory requirement limiting its ability to incur or guarantee
Indebtedness or grant security interests in its property to secure such
Indebtedness or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith.
          Section 4.8. Taxes; Fees. The Borrower and its Subsidiaries have
timely filed or caused to be filed all federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, (except where being
contested in good faith by appropriate proceedings and subject to maintenance of
adequate reserves), in each case where the failure to file or pay could not
reasonably be expected to have a Material Adverse Effect.
          Section 4.9. Margin Regulations. None of the proceeds of any of the
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock”

46



--------------------------------------------------------------------------------



 



with the respective meanings of each of such terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulation U. Neither the Borrower nor its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock.”
          Section 4.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, except in each case
where any such excess amount could not reasonably be expected to have a Material
Adverse Effect.
          Section 4.11. Ownership of Property.
          (a) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
audited consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or permitted by the Loan Documents), in each case free and clear of Liens
prohibited by this Agreement, except where such failure could not reasonably be
expected to have a Material Adverse Effect.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, free from burdensome restrictions, all material
patents, trademarks, service marks, trade names, copyrights and other
intellectual property, except where such failure could not reasonably be
expected to have a Material Adverse Effect, and the use thereof by the Borrower
and its Subsidiaries does not infringe on the rights of any other Person, except
where such infringement could not reasonably be expected to result in a Material
Adverse Effect.
          (c) The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower (other than Kingsmill Insurance Company Limited), in
such amounts with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or any applicable Subsidiary operates.
          Section 4.12. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments, and corporate restrictions to which the Borrower or
any of its Subsidiaries is subject that could reasonably be expected to result
in a Material Adverse Effect. No written information furnished by or on behalf
of the Borrower to the Administrative Agent or

47



--------------------------------------------------------------------------------



 



any Lender in connection with the negotiation or syndication of this Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in light of the circumstances under which
they were made, not misleading.
          Section 4.13. Labor Relations. There are no material labor disputes
against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant claims of unfair labor practices, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority that would reasonably be expected to result in a Material Adverse
Effect.
          Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and SPV and identifies each
Subsidiary that is a Guarantor, in each case as of the Closing Date.
          Section 4.15. Insolvency. After giving effect to the execution and
delivery of the Loan Documents, the issuance of the Letters of Credit under this
Agreement, neither the Borrower nor its Subsidiaries, taken as a whole, will be
“insolvent,” within the meaning of such term as defined in § 101 of Title 11 of
the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.
          Section 4.16. OFAC. No Loan Party (i) is a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2, or (iii) is a Person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
          Section 4.17. Compliance with Patriot Act and Other Laws. Each Loan
Party is in compliance, in all material respects, with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No
Letters of Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

48



--------------------------------------------------------------------------------



 



          Section 4.18. Security Documents. (a) The Pledge Agreement is
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Lenders, a legal, valid and enforceable security interest in the Pledged
Collateral (as defined in the Pledge Agreement) and, when certificates and other
instruments evidencing any portion of such Pledged Collateral are delivered to
the Collateral Agent, the Pledge Agreement shall constitute a perfected Lien on,
and security interest in, all right, title and interest of the pledgor
thereunder in such Pledged Collateral, in each case prior and superior in right
to any other Person, subject to Permitted Liens.
          (b) (i) The Security Agreement is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, (ii) when financing statements in appropriate form are filed in
the offices specified on Schedule 2 to the Perfection Certificate, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such Collateral
(other than the Intellectual Property (as defined in the Security Agreement)),
in each case prior and superior in right to any other Person, other than
Permitted Liens.
          (c) When the filings in clause (b)(ii) above are made and when the
Patent Security Agreement and Trademark Security Agreement are filed in the
United States Patent and Trademark Office and the Copyright Security Agreement
is filed in the United States Copyright Office, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by filing,
recording or registering a security agreement, financing statement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person, other than Permitted Liens.
          Section 4.19. Existing Indebtedness. Schedule 7.1 contains a complete
and accurate list of all Indebtedness outstanding as of the Closing Date, with
respect to the Borrower and its Subsidiaries, in each case in a principal amount
of $10,000,000 or more, and in each case showing the aggregate principal amount
thereof, the name of the respective borrower and any other entity which
guaranteed such Indebtedness, and the scheduled payments of such Indebtedness
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a LC
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 5.1. Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent and each Lender:

49



--------------------------------------------------------------------------------



 



          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, (without qualification as to
scope of audit or any going concern explanation or limitation) accompanied by a
certificate from the Borrower’s certified public accountant stating that such
financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
chief financial officer, treasurer or controller of the Borrower;
          (d) promptly following any reasonable request therefor, such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request; and
          (e) concurrently with the delivery of the financial statements
referred to in clause (a) and (b) above, a certificate of the chief financial
officer or treasurer or controller (a) certifying as to the accuracy of such
financial statements and otherwise consistent with the applicable requirements
of the Securities and Exchange Commission, (b) certifying as to whether there
exists a Default or Event of Default on the date of such certificate, and if a
Default or an Event of Default, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto,
(c) setting forth in reasonable detail calculations, made consistent with the
terms of the Agreement and otherwise using customary methods, demonstrating
compliance with the financial covenants and (d) stating whether any change in
the application of GAAP has occurred since the date of the Borrower’s audited
financial statements delivered in connection with the closing, and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.
          So long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, the Borrower’s obligation to deliver the financial statements referred
to in clauses (a) and (b) shall be deemed satisfied upon the filing of such
financial statements in the EDGAR system and the giving by the Borrower of
notice to the Lenders and the Administrative Agent as to the public availability
of such financial statements from such source.

50



--------------------------------------------------------------------------------



 



          Section 5.2. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) any litigation or governmental proceeding of the type described in
Section 4.5;
          (c) the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, in respect of any other Indebtedness in an
aggregate principal amount exceeding $10,000,000 of the Borrower or any of its
Subsidiaries;
          (d) the occurrence of any event that has had or could reasonably be
expected to have, a Material Adverse Effect; and
          (e) any change (i) in any Loan Party’s legal name, (ii) in any Loan
Party’s chief executive office, its principal place of business, (iii) in any
Loan Party’s identity or legal structure, (iv) in any Loan Party’s federal
taxpayer identification number or organizational number or (v) in any Loan
Party’s jurisdiction of organization, in each case within thirty (30) days
thereafter.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
          Section 5.3. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to do, or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section 5.3 shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.
          Section 5.4. Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect (excluding the effects of the matters as
described in the Disclosed Items).
          Section 5.5. Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all Environmental
Liabilities, taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b)

51



--------------------------------------------------------------------------------



 




the failure to make payment could not reasonably be expected to result in a
Material Adverse Effect.
          Section 5.6. Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account customary in the
businesses of the Borrower and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.
          Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent, the Issuing Bank or any Lender, to visit and inspect its
properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent, the Issuing Bank
or any Lender (if an Event of Default exists) may reasonably request after
reasonable prior notice to the Borrower; provided, however, if any Default or
Event of Default has occurred and is continuing, no prior notice shall be
required. The Borrower will, and will cause each of the Guarantors to, permit
any representative of the Administrative Agent, the Issuing Bank, or any Lender
(if an Event of Default exists), to visit and inspect its properties and to
conduct audits of the Collateral (including any third party evaluations by
HeliValue$ or other similar auditor of aircraft granted as collateral to cure
any breach of the Collateral Asset Value Ratio), all at such reasonable times as
the Administrative Agent may reasonably request after reasonable prior notice to
the Borrower; provided, however, if a Default or an Event of Default has
occurred and is continuing, no prior notice shall be required and no limitations
as to times or frequency shall apply.
          Section 5.8. Maintenance of Properties; Insurance. The Borrower at all
times will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and subject to force majuere, and
(b) maintain with financially sound and reputable insurance companies
(i) insurance with respect to its properties and business, and the properties
and business of its Subsidiaries, against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses operating in the same or similar locations and (ii) furnish to the
Administrative Agent no more frequently than annually a certificate of an
Authorized Officer of Borrower setting forth the nature and extent of all
insurance maintained by Borrower and its Subsidiaries in accordance with this
Section, and (c) name the Collateral Agent as additional insured on liability
insurance policies of the Borrower and its Subsidiaries and as loss payee
(pursuant to the loss payee endorsement approved by the Collateral Agent) on all
casualty and property insurance policies of the Borrower and its Subsidiaries in
each case, as appropriate respecting the Collateral.
          Section 5.9. Use of Letters of Credit. No part of the proceeds of any
Letter of Credit will be used, whether directly or indirectly, for any purpose
that would violate any rule or regulation of the Board of Governors of the
Federal Reserve System, including Regulations T, U or X. All Letters of Credit
will be used to support or secure performance of statutory obligations,

52



--------------------------------------------------------------------------------



 




surety or appeal bonds, bid or performance bonds, insurance obligations or other
obligations of a like nature incurred in the ordinary course of business.
          Section 5.10. [Intentionally Omitted].
          Section 5.11. Additional Subsidiaries.
          (a) In the event that, subsequent to the Closing Date, any Wholly
Owned Domestic Subsidiary becomes a Significant Subsidiary, whether pursuant to
an acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent, the Issuing Bank, and the Lenders of such additional
Wholly Owned Domestic Subsidiary that is a Significant Subsidiary and (y) within
twenty (20) Business Days thereafter, the Borrower shall cause such Person
(i) to join the Subsidiary Guaranty Agreement as a new Guarantor by executing
and delivering to the Collateral Agent a supplement to the Subsidiary Guaranty
Agreement, (ii) to grant Liens in favor of the Collateral Agent in all of its
personal property of the types described in the Security Agreement by joining
the Security Agreement, executing and delivering Copyright Security Agreement,
Patent Security Agreement and Trademark Security Agreement (as applicable) and
to file, or at the request of the Collateral Agent to authorize the filing of,
all such UCC financing statements or similar instruments required by the
Collateral Agent to perfect Liens in favor of the Collateral Agent and granted
under any of the Loan Documents, (iii) if such Wholly Owned Domestic Subsidiary
that is a Significant Subsidiary owns Capital Stock in another Person, to join
in the Pledge Agreement to pledge such 100% of the Capital Stock, and (iv) to
deliver all such other documentation (including without limitation, lien
searches, legal opinions, and certified organizational documents) and to take
all such other actions as such Wholly Owned Domestic Subsidiary would have been
required to deliver and take pursuant to Section 3.1 if such Wholly Owned
Domestic Subsidiary had been a Loan Party on the Closing Date. In addition,
within twenty (20) Business Days after the date such Person becomes a Wholly
Owned Domestic Subsidiary of the Borrower, the Borrower shall, or shall cause
the Wholly Owned Domestic Subsidiary owning such Person, to pledge all of the
Capital Stock of such Person to the Collateral Agent as security for the
Obligations by executing and delivering an amendment or supplement to the Pledge
Agreement, in form and substance satisfactory to the Collateral Agent, and to
deliver the original stock certificates evidencing such Capital Stock to the
Collateral Agent, together with appropriate stock powers executed in blank.
          (b) In the event that, subsequent to the Closing Date, any Person
becomes a First-Tier Foreign Subsidiary of the Borrower or any Guarantor,
whether pursuant to an acquisition or otherwise, (x) the Borrower shall promptly
notify the Administrative Agent, the Issuing Bank and the Lenders thereof and
(y) no later than twenty (20) Business Days after such Person becomes a
First-Tier Foreign Subsidiary, or if the Administrative Agent determines in its
sole discretion that the Borrower is working in good faith, such longer period
as the Administrative Agent shall permit not to exceed thirty (30) additional
days, the Borrower shall, or shall cause its Wholly Owned Domestic Subsidiary
owning such Person, (i) to pledge sixty-five percent (65%) of the voting Capital
Stock of such First-Tier Foreign Subsidiary to the Collateral Agent as security
for the Obligations and the obligations under the Credit Agreement pursuant to
an amendment or supplement to the Pledge Agreement, or a separate pledge
agreement, in either case in form and substance reasonably satisfactory to the
Collateral Agent, (ii) to deliver the original stock certificates evidencing
such pledged Capital Stock, together with appropriate stock

53



--------------------------------------------------------------------------------



 




powers executed in blank and (iii) to deliver all such other documentation
(including without limitation, lien searches, legal opinions, landlord waivers,
and certified organizational documents) and to take all such other actions as
Borrower or such Wholly Owned Domestic Subsidiary would have been required to
deliver and take pursuant to Section 3.1 if such First-Tier Foreign Subsidiary
had been a First-Tier Foreign Subsidiary on the Closing Date.
          (c) The Borrower agrees that, following the delivery of any Security
Documents required to be executed and delivered by this Section 5.12, the
Collateral Agent shall have a valid and enforceable, first priority perfected
Lien on the property required to be pledged pursuant to clause (a) and
(b) above, free and clear of all Liens other than Permitted Liens. All actions
to be taken pursuant to this Section 5.12 shall be at the expense of the
Borrower or the applicable Loan Party, and shall be taken to the reasonable
satisfaction of the Collateral Agent.
          (d) Notwithstanding the foregoing, at any time that the Total Assets
of Bristow International Limited exceed $1,000,000, (x) the Borrower shall
promptly notify the Administrative Agent and the Lenders thereof and (y) no
later than twenty (20) Business Days after Bristow International Limited’s Total
Assets exceed $1,000,000, or if the Administrative Agent determines in its sole
discretion that the Borrower is working in good faith, such longer period as the
Administrative Agent shall permit not to exceed thirty (30) additional days, the
Borrower shall (i) pledge sixty-five percent (65%) of the voting Capital Stock
of Bristow International Limited to the Collateral Agent as security for the
Obligations and the obligations the Credit Agreement pursuant to an amendment or
supplement to the Pledge Agreement, or a separate pledge agreement, in either
case in form and substance reasonably satisfactory to the Collateral Agent and
the Required Lenders, (ii) deliver the original stock certificates evidencing
such pledged Capital Stock, together with appropriate stock powers executed in
blank and (iii) deliver all such other documentation (including without
limitation, lien searches, legal opinions, landlord waivers, and certified
organizational documents) and to take all such other actions as Borrower would
have been required to deliver and take pursuant to Section 3.1 if the Capital
Stock of Bristow International Limited had been pledged on the Closing Date.
          Section 5.12. Further Assurances. Borrower will, and will cause each
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be reasonably required under any
applicable law, or which the Administrative Agent, the Collateral Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Security Documents or the validity or priority of an such
Lien, all at the expense of the Loan Parties. Borrower also agrees to provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
          Section 5.13. Post Closing Covenant. On or prior to the fortieth
(40th) day following the Closing Date the Borrower shall deliver duly executed
landlord waivers with respect to all material Collateral of the Borrower and the
other Loan Parties at leased locations or other locations not owned by the
Borrower and the other Loan Parties in fee simple (other than the New Iberia,
Louisiana location). On or prior to the ninetieth (90th) day following the
Closing Date the

54



--------------------------------------------------------------------------------



 



Borrower shall deliver (i) duly executed landlord waivers with respect to all
material Collateral of the Borrower and the other Loan Parties at the New
Iberia, Louisiana location and (ii) duly executed original intercompany notes
for all intercompany indebtedness evidenced by notes, along with duly executed
allonges. On or prior to the fourteenth (14th) day following the Closing Date,
the Borrower shall deliver to the Collateral Agent a duly executed Control
Account Agreement with respect to the Borrower’s account with State Street Bank
and Trust Company.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a LC
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 6.1. Leverage Ratio. The Borrower will maintain at all times a
Leverage Ratio of not greater than:

      Fiscal Quarter   Leverage Ratio
Each Fiscal Quarter ending on or prior to June 30, 2007
  4.25:1.00
 
   
Each Fiscal Quarter ending after June 30, 2007
  4.00:1.00

provided, that, notwithstanding the foregoing, if the Borrower completes an
offering of common stock to the public pursuant to a registration statement
filed with the Securities and Exchange Commission in which the aggregate cash
proceeds to the Borrower (net of any underwriting, discounts or expenses) equals
or exceeds $50,000,000, the Borrower and its Subsidiaries shall be required to
maintain a Leverage Ratio of no greater than 4.00:1.00 for each period ending
after such offering.
          Section 6.2. Interest Coverage Ratio. The Borrower will maintain, as
of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2006, an Interest Coverage Ratio of not less than 3.00:1.00.
          Section 6.3. Consolidated Net Worth. The Borrower will not permit its
Consolidated Net Worth at any time to be less than an amount equal to the sum of
(i) $485,216,000, plus (ii) as of the end of each Fiscal Quarter, 50% of the
positive cumulative Consolidated Net Income, commencing with the Fiscal Quarter
ending June 30, 2006; plus (iii) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased as a result of any public or private
offering of Capital Stock of the Borrower after the March 31, 2006. Promptly
upon the consummation of such offering, the Borrower shall notify the
Administrative Agent in writing of the amount of such increase in “total
stockholders’ equity”.
          Section 6.4. Collateral Asset Value. At all times that the Borrower’s
Additional Permitted Investments exceed 5% of the Borrower’s Consolidated Net
Tangible

55



--------------------------------------------------------------------------------



 



Assets, the Borrower shall maintain a ratio of Collateral Asset Value to Senior
Secured Debt, as of the most recently completed fiscal quarter for which
financial statements are available, of at least 1.20:1.00; provided, that,
notwithstanding the foregoing, as of any date of determination, the actual
principal amount of Senior Secured Debt outstanding shall be used in determining
the ratio of Collateral Asset Value to Senior Secured Debt.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a LC
Commitment hereunder or any Obligation remains outstanding:
          Section 7.1. Indebtedness. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness created incurred pursuant to the Loan Documents and
the Credit Agreement;
          (b) Indebtedness set forth on Schedule 7.1 and existing on the Closing
Date (and all extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof);
          (c) Hedging Obligations entered into with any Person in the ordinary
course of business and not for speculation;
          (d) intercompany Indebtedness of the Borrower owing to any Subsidiary
or SPV, intercompany Indebtedness of any Guarantor owing to the Borrower or any
other Subsidiary or SPV or intercompany Indebtedness of any Subsidiary (that is
not a Guarantor) owing to any other Subsidiary (that is not a Guarantor);
          (e) intercompany Indebtedness of any Subsidiary (that is not a
Guarantor) or any SPV owing to the Borrower or any Guarantor, including
Guarantees thereof, so long as such Indebtedness and Guarantees are permitted
pursuant to Section 7.4 below;
          (f) Indebtedness represented by sale-lease back transactions, other
Off-Balance Sheet Liabilities constituting Indebtedness, capitalized lease
obligations, mortgage financings or purchase money financings, and unsecured
Indebtedness represented by private placements or public debt issuances, in each
case incurred for the purpose of financing the acquisition of businesses and
assets for use in the businesses of the Borrower and its Subsidiaries, in an
aggregate amount outstanding at any time not to exceed $200,000,000;
          (g) Indebtedness of any person which becomes a Subsidiary of the
Borrower after the Closing Date; provided, that (A) such Indebtedness exists at
the time that such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary, and
(B) the aggregate principal amount of all such Indebtedness shall not exceed
$40,000,000 outstanding at any time; or

56



--------------------------------------------------------------------------------



 



          (h) other unsecured Indebtedness in an aggregate principal amount not
to exceed $15,000,000 at any time outstanding.
          Section 7.2. Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired, except
for Permitted Liens.
          Section 7.3. Fundamental Changes.
          (a) The Borrower will not, and will not permit any Significant
Subsidiary to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Significant
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Significant Subsidiary may merge with
a Person if the Borrower (or such Subsidiary if the Borrower is not a party to
such merger) is the surviving Person, (ii) any Significant Subsidiary may merge
into another Subsidiary; provided, that if any party to such merger is a Loan
Party, the surviving Person shall be a Loan Party, (iii) any Significant
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Loan Party, (iv) any
Significant Subsidiary (other than a Loan Party) may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.4, (v) sales and other disposition of
property that the Borrower or its Subsidiaries reasonably determine is obsolete
and no longer useful in the ordinary course of its business and (vi) so long as
no Default or Event of Default exists or would result therefrom, the Borrower or
any Significant Subsidiary may sell, transfer, lease or otherwise dispose of
Grasso Corporation, Grasso Production Management, Inc., Medic Systems, Inc. or
Turbo Engines, Inc. or all or substantially all of their respective assets;
provided, that the consideration received for any such sale of assets or stock
shall be in an amount at least equal to the fair market value thereof as
determined by Borrower’s board of directors.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any type of business other than the helicopter services and
production management businesses conducted by the Borrower or its Subsidiaries
as of August 3, 2006 and businesses reasonably related thereto.
          Section 7.4. Loans and Other Investments, Etc. The Borrower will not,
and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger), any Capital Stock, evidence of indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment (other
than Permitted Investments) in, any other Person (all of the foregoing being
collectively called “Investments”), or

57



--------------------------------------------------------------------------------



 



purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
          (a) Borrower may Guarantee unfunded pension obligations of the
Borrower’s Subsidiaries with respect to Plans in existence on the Closing Date;
          (b) Borrower and its Subsidiaries may make and permit to exist
Investments in Borrower and the Guarantors;
          (c) Investments set forth on Schedule 7.4 and existing on the Closing
Date in an aggregate amount equal to the amount outstanding on the Closing Date
as shown on such Schedule 7.4; and
          (d) Borrower and its Subsidiaries may make and permit to exist
additional Investments in any other Person (“Additional Permitted Investments”)
in an aggregate amount up to 5% of its Consolidated Net Tangible Assets
(measured at the time of the Investment) and, so long as the Borrower and the
Guarantors are in compliance with the Collateral Asset Value Ratio, other
Additional Permitted Investments in excess of 5% of its Consolidated Net
Tangible Assets.
In connection with any Investment allowed in clause (d) above in excess of
$25,000,000, prior to making any such Investment, the Borrower shall provide the
Administrative Agent a certificate demonstrating continued compliance, on a pro
forma basis, with the Collateral Asset Value to Senior Secured Debt ratio
required by Section 6.4 immediately after giving effect to such Investment and
related transactions.
          Section 7.5. Restricted Payments. The Borrower will not, declare or
make, or agree to pay or make, directly or indirectly, any dividend on any class
of its stock, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of, any shares of Capital Stock or Indebtedness
subordinated to the Obligations of the Borrower or any Guarantee thereof or any
options, warrants, or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), other than (i) dividends and other distributions paid in kind or in
capital stock, (ii) payments on Permitted Subordinated Debt to the extent
permitted under the subordination terms of such Indebtedness approved by the
Lenders, (iii) the cashless exercise of options, warrants, conversion and other
rights or tax withholding with respect to the exercise of stock awards,
(iv) severance, settlement or similar payments made to former employees in an
aggregate amount not to exceed $5,000,000 in any Fiscal Year, and (v) so long as
no Event of Default has occurred and is continuing, dividends paid in respect of
Capital Stock that is neither common stock nor Disqualified Stock in an amount
not to exceed $15,000,000 during any Fiscal Year, and (vi) other dividends in
respect of the Borrower’s Capital Stock in an amount not to exceed $5,000,000 in
any Fiscal Year.
          Section 7.6. Sale of Assets. The Borrower will not, and will not
permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of, any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s common stock to any Person other than the Borrower
or a Loan Party (or to qualify directors if required by applicable law), other
than sale-lease back

58



--------------------------------------------------------------------------------



 



transactions permitted by this Agreement, Designated Asset Sales, sales of
inventory in the ordinary course of business, and sales and other transactions
permitted pursuant to Section 7.3 above.
          Section 7.7. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than Wholly-Owned Subsidiaries), except (a) in the ordinary
course of business at prices and on terms and conditions, taken as a whole, not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and any other Loan Party not involving any other Affiliates
and (c) any Restricted Payment permitted by Section 7.5.
          Section 7.8. Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any consensual agreement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, in favor of the Collateral Agent to secure all or any
portion of the Secured Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Borrower or any other Subsidiary, to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower; provided,
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement, any other Loan Document, the Credit Agreement or the
Indenture and renewals, refinancing and rearrangement thereof is similar in
scope, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or the assets that are sold and such sale is permitted
hereunder, (iii) the foregoing shall not apply to customary restrictions and
conditions contained joint venture agreements and similar agreements that
reflect the transfer of interests in or assets of the joint venture, (iv) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Subsidiary to make such
payments or provisions that require that a certain amount of capital be
maintained, or prohibit the return of capital to shareholders above certain
dollar limits; and (v) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.
          Section 7.9. Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions not for speculative purposes entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its obligations or operations.

59



--------------------------------------------------------------------------------



 



          Section 7.10. Amendment to Material Documents. The Borrower will not
amend, modify or waive any of its rights under (a) its certificate of
incorporation, bylaws or other organizational documents in a manner materially
adverse to the interests of the Lenders, or (b) the Indenture or agreements
governing the terms of Permitted Subordinated Debt, that would increase the
interest rate thereof, shorten the average life to maturity, impose additional
covenants, or otherwise be materially adverse to the interests of the Borrower
or the Lenders thereunder.
          Section 7.11. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the Fiscal Year of the Borrower or of any of its Subsidiaries, except to
change the Fiscal Year end to December 31.
ARTICLE VIII
EVENTS OF DEFAULT
          Section 8.1. Events of Default. If any of the following events (each
an “Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any reimbursement obligation in
respect of any LC Disbursement when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or
          (b) the Borrower shall fail to pay any fee or any other amount (other
than an amount payable under clause (a) of this Section 8.1) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or
          (c) any representation, warranty or statement made or deemed made by
or on behalf of the Borrower or any Subsidiary in or in connection with this
Agreement or any other Loan Document (including the Schedules attached thereto)
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or
          (d) the Borrower shall fail to observe or perform any financial
covenant, negative covenant (other than the Collateral Asset Value Ratio
limitation in Section 6.4) or the Borrower’s covenant to maintain its existence;
or
          (e) any breach of the Collateral Asset Value ratio in Section 6.4
where the Borrower fails, within (i) 60 days if the Collateral Asset Value ratio
is greater than 1.1:1.0, or (ii) 45 days if the Collateral Asset Value ratio is
less than 1.1:1.0, but greater than 1.0:1.0, to (x) make the necessary reduction
in the aggregate amount of Senior Secured Debt outstanding in order to cure
non-compliance with such Collateral Asset Value ratio or (y) grant a first
priority security interest (subject to Liens set forth in paragraphs (i), (iii),
(v), paragraphs (viii) through (xiii), and paragraph (xv) of the definition of
“Permitted Liens”) in unencumbered aircraft having a book value equal to or
exceeding such amount as would be required in order to cure non-compliance with
such Collateral Asset Value ratio; or

60



--------------------------------------------------------------------------------



 



          (f) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) (d) and (e) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any Responsible Officer
of the Borrower becomes aware of such failure, or (ii) notice thereof shall have
been given to the Borrower by the Administrative Agent; or
          (g) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to make payments when due on any
Indebtedness (other than Non-Recourse Debt to the extent such Indebtedness is
permitted under the terms hereunder) which individually or in the aggregate the
principal amount thereof exceeds $10,000,000, or breach of any covenant
contained in any agreement relating to such Indebtedness causing or permitting
the acceleration of such Indebtedness after the giving of notice and the
expiration of any applicable grace period; or
          (h) the Borrower or any Guarantor shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1(h), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Guarantor or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any board action for the purpose of effecting
any of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Guarantor or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Guarantor or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
          (j) the Borrower or any Guarantor shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (k) an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $10,000,000; or
          (l) any final judgment or order for the payment of money in excess of
$10,000,000 or in the case of any final judgments, orders, fines, penalties,
awards or similar impositions for the payment of money levied in connection with
the Disclosed Items, $20,000,000 (but excluding any portion thereof that is
subject to insurance coverage within applicable policy

61



--------------------------------------------------------------------------------



 



limits and where the insurer has not denied or contested coverage), which
judgments, orders, fines, penalties, awards or impositions remain in effect for
30 days without being satisfied, discharged, stayed, deferred, or vacated; or
          (m) a Change in Control shall occur or exist; or
          (n) any Subsidiary Guaranty Agreement shall for any reason cease to be
valid and binding on, or enforceable against, any Loan Party, or any Loan Party
shall so state in writing, or any Loan Party shall seek to contest or terminate
its payment obligations under the Subsidiary Guaranty Agreement other than as
permitted by the Loan Documents;
          (o) any Lien purported to be created under any Security Document shall
fail or cease to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except as a result of
(i) the Collateral Agent’s failure to take any action reasonably requested by
Borrower in order to maintain a valid and perfected Lien on any Collateral
(ii) any action taken by the Collateral Agent to release any Lien on any
Collateral or (iii) as permitted in connection with the Loan Documents; or
          (p) an Event of Default shall occur and be continuing under any Loan
Document (other than this Agreement) or the Credit Agreement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent or Collateral
Agent may, and upon the written request of the Required Lenders shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate the LC Commitments, whereupon the LC Commitment
of each Lender shall terminate immediately, (ii) declare all Obligations owing
hereunder, to be, whereupon the same shall become, due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (h) or
(i) shall occur, the LC Commitments shall automatically terminate and all fees
and all other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
          Section 8.2. Application of Proceeds from Collateral. All proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by the Collateral Agent, the Administrative Agent, Issuing Bank or any of the
Lenders after an Event of Default arises shall be applied in the manner set
forth in the Collateral Agency Agreement.
ARTICLE IX
THE ADMINISTRATIVE AGENT
          Section 9.1. Appointment of Administrative Agent.

62



--------------------------------------------------------------------------------



 



          (a) The Issuing Bank and each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto. The Administrative
Agent may perform any of their duties hereunder or under the other Loan
Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of their duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article shall apply to any such
sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent”, as used in this Article,
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
          Section 9.2. Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and

63



--------------------------------------------------------------------------------



 



the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
          Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking of any action under
or based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.
          Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
          Section 9.5. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
          Section 9.6. The Administrative Agent in its Individual Capacity. The
Person serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless

64



--------------------------------------------------------------------------------



 



the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The Person acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.
          Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
          Section 9.8. Authorization to Execute other Loan Documents. Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.
          Section 9.9. Documentation Agent; Syndication Agent. Each Lender
agrees that neither the Documentation Agent nor the Syndication Agent shall have
any duties or obligations under any Loan Documents to any Lender or any Loan
Party.

65



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          Section 10.1. Notices.
          (a) Written Notices.
     (i) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrower:
  Bristow Group Inc.
 
  2000 W. Sam Houston Parkway S.
 
  Suite 1700
 
  Houston, Texas 77042
 
  Attention: Mr. Perry L. Elders
 
   
To the Administrative Agent:
  SunTrust Bank
 
  303 Peachtree Street, N. E.
 
  Atlanta, Georgia 30308
 
  Attention: Mr. Joe McCreery
 
  Telecopy Number: (404) 827-6270
 
   
With a copy to:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N. E./ 25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Ms. Doris Folsum
 
  Telecopy Number: (404) 658-4906
 
   
 
  and
 
   
 
  King & Spalding LLP
 
  1180 Peachtree Street, N.E.
 
  Atlanta, Georgia 30309
 
  Attention: Mr. Albert H. Conrad
 
  Telecopy Number: (404) 572-5128

66



--------------------------------------------------------------------------------



 



     
To the Original Issuing Bank:
  JPMorgan Chase Bank, National Association
 
  10 South Dearborn, Floor 19
 
  Chicago, IL 60603-2003
 
  Attention: Kerry J. Sroczynski
 
  Telecopy Number: (312) 385-7096
 
   
 
  JPMorgan Chase Bank, National Association
 
  420 West Van Buren, Floor 2
 
  Chicago, IL 60606-6613
 
  Attention: Victorio G. DeGuzman
 
  Telecopy Number: (312) 954-2457
 
   
To any other Lender:
  the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent or the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 10.1.
     (ii) Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reasonable reliance in good faith upon such telephonic or facsimile
notice. The obligation of the Borrower to repay all Obligations hereunder shall
not be affected in any way or to any extent by any failure of the Administrative
Agent and the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
          (b) Electronic Communications.
     (i) Notices and other communications to the Administrative Agent, to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to

67



--------------------------------------------------------------------------------



 



procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to the Administrative Agent, any Lender or the Issuing Bank
pursuant to Article 2 unless such Lender, the Issuing Bank, as applicable, and
the Administrative Agent have agreed to receive notices under such Section by
electronic communication and have agreed to the procedures governing such
communications. The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
     (ii) Unless the Administrative Agent and Borrower otherwise prescribe,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
          Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender or the Issuing Bank, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder. The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
LC Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any LC

68



--------------------------------------------------------------------------------



 




Disbursement, or reduce any fees payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the date fixed for any scheduled
payment of any principal of, or interest on, any LC Disbursement or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
LC Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.9(c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender, (vi) release any Guarantor or limit the
liability of any such Guarantor under the Subsidiary Guaranty Agreement or any
other guaranty agreement or other Loan Documents, without the written consent of
each Lender, except in connection with the sale or other disposition of such
Guarantor or as expressly permitted in this Agreement or other Loan Documents,
and (vii) release all or substantially all collateral securing any of the
Obligations or agree to subordinate any Lien in such collateral to any other
creditor of the Borrower or any Subsidiary other than in accordance with the
terms of the Loan Documents, without the written consent of each Lender;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the LC Commitments of such Lender shall have terminated (but such
Lender shall continue to be entitled to the benefits of Sections 2.7, 2.8, 2.9
and 10.3), and such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.
          Section 10.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Collateral Agent, and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the Collateral Agent and their Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel) incurred by the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section 10.3, or in connection with any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Letters of Credit.

69



--------------------------------------------------------------------------------



 



          The Borrower shall indemnify the Administrative Agent and the
Collateral Agent (and any sub-agent thereof), each Lender and the Issuing Bank,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable
allocated fees and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party or Related Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Letter of Credit
(including without limitation any Extended Claim Letter of Credit) or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any Extended Claim Guarantee, (iv) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or Related Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
The Borrower, upon demand by the Administrative Agent, or a Lender or Issuing
Bank at any time, shall reimburse such Administrative Agent or such Lender or
Issuing Bank for any such reasonable legal or other expenses incurred in
connection with investigating or defending against any of the foregoing, except
if the same is excluded from indemnification pursuant to the provisions of the
preceding sentence. Each Indemnitee agrees to contest any indemnified claim if
requested by the Borrower, in a manner reasonably directed by the Borrower, with
counsel selected by the Indemnitee and approved by the Borrower, which approval
shall not be unreasonably withheld or delayed. Any Indemnitee that proposes or
intends to settle or compromise any such indemnified claim shall give the
Borrower written notice of the terms of such settlement or compromise reasonably
in advance of settling or compromising such claim or proceeding and shall obtain
the Borrower’s prior written consent thereto, which consent shall not be
unreasonably withheld or delayed; provided that the Indemnitee shall not be
restricted from settling or compromising any such claim if the Indemnitee waives
its right to indemnity from the Borrower in respect of such claim and such
settlement or compromise does not materially increase the Borrower’s liability
pursuant to this Section 10.3 to any related party of such Indemnitee.

70



--------------------------------------------------------------------------------



 



          (b) The Borrower shall pay, and hold the Administrative Agent, the
Collateral Agent and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent, the
Collateral Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Collateral Agent, or the Issuing
Bank under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent, or the Issuing Bank, as the
case may be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, or the Issuing Bank in
its capacity as such.
          (d) To the extent permitted by applicable law, no party to this
Agreement or Indemnitee shall assert, and each hereby waives, any claim against
any such other Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any Letter of Credit or the use of proceeds thereof.
          (e) All amounts due under this Section 10.3 shall be payable within
ten (10) business days after written demand therefor.
          Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its LC Commitment and participations in the Letters of Credit at the
time outstanding); provided that any such assignment shall be subject to the
following conditions:

71



--------------------------------------------------------------------------------



 



     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s LC Commitment and the participations in the Letters of Credit
at the time outstanding or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
provided, that such Lender shall simultaneously assign its entire Revolving
Commitment in connection therewith; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the LC Commitment or, if the applicable LC Commitment is not
then in effect, the principal outstanding balance of the LC Exposure of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the LC Exposure or the LC
Commitment assigned, provided, that, such Lender shall assign such portion of
its rights and obligations with respect to its LC Commitments and its Revolving
Commitment on a pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a LC Commitment; and
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the

72



--------------------------------------------------------------------------------



 



assignee is already a Lender and (D) the documents required under Section 2.8 if
such assignee is a Foreign Lender.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent ten (10) Business Days after the date notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower, unless the Borrower gives written notice to the
assigning Lender prior to such tenth (10th) Business Day that the Borrower
objects to such assignment.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the LC Commitments
of, and LC Exposure owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). Information contained in the Register with respect to
any Lender shall be available for inspection by such Lender at any reasonable
time and from time to time upon reasonable prior notice; information contained
in the Register shall also be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. In
establishing and maintaining the Register, Administrative Agent shall serve as
Borrower’s agent solely for tax purposes and solely with respect to the actions
described in this Section, and the Borrower hereby agrees that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent or the Issuing Bank sell participations
to any Person (other than a natural person, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement

73



--------------------------------------------------------------------------------



 



(including all or a portion of its LC Commitment); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and Issuing Bank shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the LC Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any LC Disbursement or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any LC Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.9(c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of the Guaranty Agreement or the
other Loan Documents; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (f) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20, and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.9 as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.7, Section 2.8 and Section 2.13 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.9
unless the Borrower is notified of the participation sold to such Participant
and Borrower agrees and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.9(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank;

74



--------------------------------------------------------------------------------



 



provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
          Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
          (c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT
IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.5. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
          (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER

75



--------------------------------------------------------------------------------



 



LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
          Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          Section 10.7. Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or Issuing Bank.
          Section 10.8. Counterparts; Integration. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.
          Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the

76



--------------------------------------------------------------------------------



 



other parties hereto and shall survive the execution and delivery of this
Agreement and the issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the LC Commitments have not expired or terminated.
The provisions of Sections 2.19, 2.20, 2.21, and 10.3 and Article IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the expiration or termination of the
Letters of Credit and the LC Commitments or the termination of this Agreement or
any provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the issuance of the Letters of Credit.
          Section 10.10. Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          Section 10.11. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender agrees to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Borrower or any Subsidiary, except that such information
may be disclosed (i) to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender, including without limitation accountants, legal
counsel and other advisors solely for purposes of evaluating such information,
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority, (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 10.11, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower, (v) in connection with the exercise of any
remedy hereunder or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder, and (ix) subject to provisions
substantially similar to this Section 10.11, to any actual or prospective
assignee or Participant, or (vi) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
          Section 10.12. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any LC
Exposure, together with all fees, charges and other amounts which may be treated
as interest on such LC Exposure under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate of interest (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by a
Lender holding such LC Exposure in accordance with applicable law, the rate of
interest payable in

77



--------------------------------------------------------------------------------



 




respect of such LC Exposure hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such LC
Exposure but were not payable as a result of the operation of this Section 10.12
shall be cumulated and the interest and Charges payable to such Lender in
respect of other LC Exposure or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment (to the extent
permitted by applicable law), shall have been received by such Lender.
          Section 10.13. Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any requirement of law or regulation, agrees that this Agreement is delivered
by Borrower under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.
          Section 10.14. Patriot Act. The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
          Section 10.15. Officer’s Certificates. It is not intended that any
certificate of any officer or director of the Borrower delivered to the
Administrative Agent or any Lender pursuant to this Agreement shall give rise to
any personal liability on the part of such officer or director.
          Section 10.16. Effect of Inclusion of Exceptions. It is not intended
that the specification of any exception to any covenant herein shall imply that
the excepted matter would, but for such exception, be prohibited or required.
(remainder of page left intentionally blank)

78



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            BRISTOW GROUP INC.
      By           Name:           Title:        

[SIGNATURE PAGE TO
LETTER OF CREDIT FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK

as Administrative Agent and as a Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO
LETTER OF CREDIT FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, as Issuing Bank and a
Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO
LETTER OF CREDIT FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO
LETTER OF CREDIT FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK, as a Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO
LETTER OF CREDIT FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO
LETTER OF CREDIT FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN

                                                  Pricing Level   I     II    
III     IV     V     VI       BBB or                                            
higher/Baa2                                     Lower than   Rating Category  
or higher     BBB-/Baa3     BB+/Ba1     BB/Ba2     BB-/Ba3     BB-/Ba3  
Applicable Margin for Letter of Credit Fees
    0.500 %     0.750 %     1.00 %     1.25 %     1.75 %     2.50 %
Applicable Percentage for Commitment Fee
    0.125 %     0.15 %     0.175 %     0.20 %     0.35 %     0.50 %

 



--------------------------------------------------------------------------------



 



Schedule II
COMMITMENT AMOUNTS

          Lender   LC Commitment Amount
SunTrust Bank
  $ 6,000,000  
 
       
JPMorgan Chase Bank
  $ 5,000,000  
 
       
Wells Fargo Bank
  $ 5,000,000  
 
       
Whitney National Bank
  $ 5,000,000  
 
       
Bank of America
  $ 4,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
August 3, 2006
     Reference is made to the Letter of Credit Facility Agreement dated as of
August ___, 2006 (as amended and in effect on the date hereof, the “Letter of
Credit Agreement”), among Bristow Group Inc., a Delaware corporation, the
Lenders from time to time party thereto, JPMorgan Chase Bank, National
Association, as original issuing bank, and SunTrust Bank, as Administrative
Agent for such Lenders. Terms defined in the Letter of Credit Agreement are used
herein with the same meanings.
     The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Letter of Credit
Agreement, including, without limitation, the interests set forth below in the
LC Exposure of the Assignor on the Assignment Date and LC Exposure of the
Assignor which are outstanding on the Assignment Date [, but excluding accrued
interest and fees to and excluding the Assignment Date]. The Assignee hereby
acknowledges receipt of a copy of the Letter of Credit Agreement. From and after
the Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Letter of Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Letter of Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.8 of the Letter
of Credit Agreement, duly completed and executed by the Assignee, and (ii) if
the Assignee is not already a Lender under the Credit Agreement, an
Administrative Questionnaire in the form supplied by the Administrative Agent,
duly completed by the Assignee. The Assignee shall pay the fee payable to the
Administrative Agent pursuant to Section 10.4(b) of the Credit Agreement.
     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 



--------------------------------------------------------------------------------



 



     The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          Choose in the alternative [Alternative A: From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.] [Alternative B: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.]
          This Assignment and Acceptance shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



Assignment Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment:
(“Effective Date”):

                              Percentage Assigned of LC               Exposure
(set forth, to at least               8 decimals, as a percentage of            
  the Aggregate LC       Principal Amount     Commitments of all Lenders  
Facility   Assigned     thereunder)   LC Exposure:   $         %  

The terms set forth above are hereby agreed to:

              [Name of Assignor], as Assignor
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            [Name of Assignee], as Assignee
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



              The undersigned hereby consent to the within assignment1:

              Bristow Group Inc.   SunTrust Bank, as Administrative Agent:
 
           
By:
      By:                  
 
  Name:       Name:
 
  Title:       Title:
 
                    JPMorgan Chase Bank, National Association,         as
Original Issuing Bank:
 
           
 
      By:                  
 
          Name:
 
          Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT_5.1(c)
FORM OF COMPLIANCE CERTIFICATE

     
To:
  SunTrust Bank, as Administrative Agent
 
  303 Peachtree St., N.E.
 
  Atlanta, GA 30308
 
  Attention:                     

Ladies and Gentlemen:
     Reference is made to that certain Letter of Credit Facility Agreement dated
as of                      ___, 2006 (as amended and in effect on the date
hereof, the “Letter of Credit Agreement”), among Bristow Group Inc. (the
“Borrower”), the Lenders named therein, JPMorgan Chase Bank, National
Association, as original issuing bank and SunTrust Bank, as Administrative
Agent. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Letter of Credit Agreement.
     The undersigned being the duly elected and acting [chief financial officer]
[treasurer] [controller] of the Borrower, and in such capacity, hereby certifies
to the Administrative Agent and each Lender as follows:
     1. The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ended
                                         fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as at the end of
such fiscal [quarter][year] on a consolidated basis, and the related statements
of [income cash flows] of the Borrower and its Subsidiaries for such fiscal
[quarter][year], in accordance with generally accepted accounting principles
consistently applied (subject, in the case of such quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes).
     2. The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VI of the Credit Agreement calculated
from the financial statements referenced in paragraph 1 above in accordance with
the terms of the Credit Agreement.
     3. Based upon a review of the activities of Borrower and its Subsidiaries
and the financial statements attached hereto during the period covered thereby,
as of the date hereof, there exists no Default or Event of Default [except as
follows:                                         ][describe any Default or Event
of Default and any other actions being taken by the Borrower with respect
thereto, all in reasonable detail].

                       
 
      Name:                  
 
      Title:    

 



--------------------------------------------------------------------------------



 



Attachment to Compliance Certificate
Computation of Financial Covenant Compliance

 